                                                Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 1 of 68


                                       1   Gregory B. Collins (#023158)
                                       2   Zachary R. Fort (#031643)
                                           KERCSMAR & FELTUS PLLC
                                       3   7150 E. Camelback Road, Suite 285
                                           Scottsdale, Arizona 85251
                                       4
                                           Telephone: (480) 421-1001
                                       5   Facsimile: (480) 421-1002
                                           gbc@kflawaz.com
                                       6   zrf@kflawaz.com
                                       7
                                           Wendy Olson (pro hac vice to be filed)
                                       8   STOEL RIVES LLP
                                           101 S. Capitol Blvd., Suite 1900
                                       9
                                           Boise, ID 83702-5958
                                      10   Telephone: (208) 387-4291
                                           Facsimile: (208) 389-9040
                                      11   wendy.olson@stoel.com
                                      12
7150 East Camelback Road, Suite 285




                                           Attorneys for Plaintiff ThermoLife International, LLC
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14
                                                                      UNITED STATES DISTRICT COURT
                                      15
                                                                      FOR THE DISTRICT OF ARIZONA
                                      16

                                      17
                                           ThermoLife International, LLC, an             Case No.
                                      18   Arizona limited liability company,
                                                                                         COMPLAINT
                                      19                 Plaintiff,
                                      20   v.
                                                                                         (Jury Trial Demanded)
                                      21   NetNutri.com, LLC, a New Jersey limited
                                      22
                                           liability company,

                                      23                 Defendant.

                                      24

                                      25

                                      26

                                      27

                                      28
                                               Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 2 of 68


                                       1          For its Complaint against defendant NetNutri.com LLC (“NetNutri”),

                                       2   ThermoLife alleges as follows:

                                       3                                     NATURE OF ACTION

                                       4          1.     Plaintiff ThermoLife International, LLC (“ThermoLife”) brings claims

                                       5   against its competitor, NetNutri, for false advertising, common law unfair competition,

                                       6   false patent marking, and civil conspiracy. Unfairly competing with ThermoLife in the

                                       7   Dietary Supplement market, NetNutri has willfully falsely advertised and sold aromatase

                                       8   inhibitors 1, anabolic steroids 2, and illegal and unsafe drug stimulants 3 as Dietary

                                       9   Supplements. NetNutri has deceived consumers on a massive scale into believing that

                                      10   ingredients which the Food and Drug Administration (“FDA”) has determined are drugs,

                                      11   are legal, natural, and safe in Dietary Supplements. The truth is, however, the falsely

                                      12   labeled and falsely advertised products sold by NetNutri are not Dietary
7150 East Camelback Road, Suite 285




                                           Supplements and they are not safe, not natural, and not legal for sale.
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14          2.     Competition in the Dietary Supplement industry is fierce, with each

                                      15   company seeking to discover and market the next breakthrough product that will help

                                      16   build muscle, increase performance, and/or decrease fat. Faced with stiff competition,

                                      17   NetNutri has sought to boost sales by illegally selling products falsely labeled as Dietary

                                      18   Supplements that actually contain ingredients that are aromatase inhibitors, anabolic

                                      19   steroids, and illegal and unsafe drug stimulants. None of the products that contain these

                                      20   ingredients are legal for sale as Dietary Supplements.

                                      21
                                           1
                                      22          The ingredients in this category include Arimistane (which is an aromatase
                                           inhibitor); in 2010, the FDA determined that “products containing aromatase inhibitors
                                      23   have a reasonable probability of resulting in permanent impairment of body structure or
                                           function in at risk consumers.”
                                      24   2
                                                  The ingredients in this category include 1-DHEA and 4-DHEA (prohormones that
                                      25   convert to testosterone or testosterone derivatives in the body) and other prohormone and
                                           pro-steroid ingredients. The FDA has determined that 1-DHEA and 4-DHEA are not
                                      26   legal for use in Dietary Supplements and any product that include these ingredients is
                                      27   “misbranded as a food and/or drug.”
                                           3
                                                  The ingredients in this category include: BMPEA, DMAA, DMHA, DMBA, and
                                      28   Methylsynephrine. These ingredients have all been deemed drugs by the FDA.


                                                                                        2
                                               Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 3 of 68


                                       1          3.     Worse still, in many of the products NetNutri falsely advertises and sells

                                       2   on its website 4, the illegal drug stimulant ingredients are not even listed on the product

                                       3   label. Instead, the label falsely lists what has become known in the industry as a

                                       4   “botanical cover.” 5 As a direct result of NetNutri’s willful false advertising, the

                                       5   consumer has no way of knowing the serious health risk they are taking.

                                       6          4.     Contrary to NetNutri’s false advertising, the FDA has concluded that the

                                       7   aromatase inhibitors, anabolic steroids, and the illegal drug stimulants in the products

                                       8   that are the subject of this suit are unsafe, misbranded, adulterated, and/or drugs that are

                                       9   illegal for sale in Dietary Supplements. NetNutri’s advertising of these drug ingredients

                                      10   as Dietary Supplements is false on its face and poses a serious health risk to consumers.

                                      11          5.     NetNutri has flooded the market with unsafe products that are not

                                      12   compliant with the Dietary Supplement Health and Education Act of 1994 (“DSHEA”)
7150 East Camelback Road, Suite 285




                                           or that are otherwise illegal for sale as Dietary Supplements. While recently the FDA has
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   brought several enforcement actions against companies that are marketing drug

                                      15   ingredients in Dietary Supplements, the FDA is simply overwhelmed by the number of

                                      16   manufacturers, sellers, and products.

                                      17          6.     ThermoLife is able to protect its commercial interests where the FDA is

                                      18   unable to fully protect public health in the Dietary Supplement industry. In ThermoLife

                                      19   International, LLC v. Gaspari Nutrition, Inc., 648 F. Appx 609, 612 (9th Cir. 2016), the

                                      20   Ninth Circuit Court of Appeals held that, “Lanham Act claims like ThermoLife’s protect

                                      21   commercial interests by relying on the market expertise of competitors.”

                                      22

                                      23   4
                                                  NetNutri is currently selling or has sold all of the products identified herein within
                                           the past 2 years.
                                      24   5
                                                  Botanical covers are plant names that are listed in a supplement facts panel to hide
                                      25   the drugs that are actually included in the product. The use of the botanical cover allows
                                           unscrupulous marketers of Dietary Supplements to claim that the drug(s) that are found
                                      26   in the product come from a botanical source; but none of the drug compounds listed in
                                      27   this Complaint actually include any natural material sourced from a botanical. All of the
                                           drug compounds discussed herein are 100% synthetic, yet falsely listed and/or advertised
                                      28   as botanicals or botanical extracts (botanical covers).


                                                                                        3
                                              Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 4 of 68


                                       1          7.     ThermoLife brings this action to enjoin NetNutri from continuing to

                                       2   falsely market the unsafe and illegal products identified herein. ThermoLife also seeks to

                                       3   recover for the competitive injury that NetNutri has proximately caused to ThermoLife’s

                                       4   business through its false advertising, false marking, unfair competition and unlawful

                                       5   activity. While falsely advertising illegal and unsafe drug ingredients in “Dietary

                                       6   Supplements”, NetNutri has also falsely marketed products as relying on patented

                                       7   technologies, when in fact the products are not licensed to practice any patented

                                       8   invention (if they were, they would need a license from ThermoLife to practice

                                       9   ThermoLife’s patented technology). NetNutri must be stopped from continuing to profit

                                      10   from false and misleading statements, and any profit that NetNutri has already earned

                                      11   from this misconduct must be disgorged and exemplary damages imposed.

                                      12                          PARTIES, JURISDICTION AND VENUE
7150 East Camelback Road, Suite 285




                                                  8.     Plaintiff ThermoLife is an Arizona limited liability company with its
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   principal place of business in Phoenix, Arizona.

                                      15          9.     Defendant NetNutri.com, LLC (“NetNutri”) is a New Jersey limited

                                      16   liability company with its principal place of business in West New York, New Jersey.

                                      17   NetNutri markets and distributes Dietary Supplements throughout the United States,

                                      18   including in Arizona. Its interactive website, NetNutri.com, offers for sale and sells the

                                      19   products at issue to Arizona customers and it ships products to such customers. NetNutri

                                      20   falsely advertises to Arizona customers and unfairly competes with ThermoLife in the

                                      21   state. Personal jurisdiction exists under Arizona's long-arm statute.

                                      22          10.    The Court has jurisdiction over Plaintiff’s federal claims under 15 U.S.C.

                                      23   § 1121 and 28 U.S.C. §§ 1331 and 1338(a). This Court has jurisdiction over Plaintiff’s

                                      24   state law claims based on 28 U.S.C. §§ 1338(b) and 1367.

                                      25          11.    Venue is proper in this district under 28 U.S.C. § 1391(b)-(c), because a

                                      26   substantial part of the events or omissions giving rise to ThermoLife’s claims occurred

                                      27   in this district. Venue with respect to NetNutri is also proper in this district because

                                      28   NetNutri is subject to personal jurisdiction in this district.


                                                                                          4
                                              Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 5 of 68


                                       1                                 FACTUAL ALLEGATIONS

                                       2                                       THERMOLIFE

                                       3         12.     Ron Kramer (“Kramer”) founded ThermoLife in 1998. Prior to founding

                                       4   ThermoLife, Kramer opened and operated a Gold’s Gym in Santa Cruz, California.

                                       5         13.     In 1998, Kramer founded ThermoLife in order to provide the public with

                                       6   quality proven supplements.

                                       7         14.     ThermoLife currently holds 23 separate and distinct patents that protect its

                                       8   innovative development and use of ingredients in Dietary Supplements and food

                                       9   products.

                                      10         15.     ThermoLife holds several patents related to the use of amino acids

                                      11   combined with nitrates to increase athletic performance. For example, ThermoLife’s

                                      12   U.S. Patent No. 8,178,572 protects and covers “a method for increasing the vasodilative
7150 East Camelback Road, Suite 285




                                           characteristics of amino acids in a human, the method comprising administering orally to
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   the human a pharmaceutically effective amount of an amino acid compound consisting

                                      15   essentially of a nitrate of an amino acid selected from the group consisting of Arginine,

                                      16   Agmatine, Beta Alanine, Citrulline, Creatine, Glutamine, L-Histidine, Isoleucine,

                                      17   Leucine, Norvaline, Ornithine, and Valine.”

                                      18         16.     ThermoLife holds at least 14 of its patents with more than 450 claims

                                      19   related to novel uses of these Amino Acid/nitrate compounds and compositions in

                                      20   Dietary Supplements and food products.

                                      21         17.     With few exceptions, anytime an amino acid is combined with nitrate(s)

                                      22   and sold and marketed to consumers the product relies on ThermoLife’s patented

                                      23   technology.

                                      24         18.     ThermoLife’s patented creatine nitrate has proven exceedingly popular in

                                      25   the Dietary Supplement market.

                                      26         19.     Creatine is sold in many forms and has been used to promote muscle mass

                                      27   in individuals for decades. Creatine nitrate is a new form of creatine where the creatine

                                      28   molecule is ionically bound to a nitrate ion. Among its other benefits, the bonding of the


                                                                                         5
                                               Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 6 of 68


                                       1   creatine with the nitrate increases the solubility of the compound, which is beneficial for

                                       2   use in Dietary Supplements.

                                       3          20.    ThermoLife licenses and sells its patented creatine nitrate for use in

                                       4   Dietary Supplement products.

                                       5          21.    Sourced and licensed from ThermoLife, creatine nitrate and other Amino

                                       6   Acid Nitrates supplied by ThermoLife are included in many of the top-selling Dietary

                                       7   Supplements in the world.

                                       8          22.    These ingredients are sought after by consumers of Dietary Supplements

                                       9   looking to gain muscle and increase athletic performance or improve physical

                                      10   appearance. The “Sports Nutrition” category of Dietary Supplements caters to this

                                      11   subset of Dietary Supplement consumers.

                                      12          23.    As just one example, ThermoLife’s creatine nitrate is the marquee
7150 East Camelback Road, Suite 285




                                           ingredient in the world’s top-selling pre-workout product: Cellucor’s C4.
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14          24.    As a result of ThermoLife’s Nitrates’ popularity in the Sports Supplements

                                      15   market, ThermoLife’s business is tied to the performance of Sports Nutrition products

                                      16   that rely on ThermoLife’s patented technologies.

                                      17          25.    ThermoLife is harmed when consumers are misled into purchasing any

                                      18   falsely advertised product that competes 6 with any product that contains ingredients that

                                      19   are sourced from ThermoLife and/or products that are licensed by ThermoLife.

                                      20          26.    ThermoLife has an identifiable economic interest in the Dietary

                                      21   Supplement market, including the Sports Nutrition segment.

                                      22

                                      23

                                      24   6
                                                   In fact, none of the products identified in this Complaint should have ever
                                      25   competed in the marketplace with any ThermoLife product or ThermoLife sourced
                                           product; none of the products listed here are “Dietary Supplements.” All of the products
                                      26   are falsely labeled and illegal for sale as “Dietary Supplements” as each product listed
                                      27   here contains one or more drug ingredients rendering the product that contains the
                                           ingredient(s) adulterated, misbranded, and by law unsafe. Any revenue earned from the
                                      28   sale of these illegal products is ill-gotten gains and must be disgorged.


                                                                                        6
                                              Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 7 of 68


                                       1                                       NETNUTRI.COM

                                       2          27.    NetNutri is an online retailer of Dietary Supplements that markets and

                                       3   sells over 7,000 separate and distinct products on its website. NetNutri claims that its

                                       4   online store offers lower prices than other online retailers. NetNutri is one of the most

                                       5   popular online retailers of Dietary Supplements. NetNutri has developed a devoted

                                       6   customer base by selling products that are not sold by other online retailers (due to the

                                       7   illegality of the ingredients included in the products).

                                       8          28.    The United States Government, through the Food and Drug Administration

                                       9   and the Department of Justice has repeatedly made clear that Dietary Supplement

                                      10   product wholesalers and resellers, like NetNutri, are responsible for the advertising on

                                      11   their website and the legality of the products they sell. As just one example, in 2012,

                                      12   criminal charges were filed against BodyBuildling.com, LLC and its former officers, for
7150 East Camelback Road, Suite 285




                                           selling “misbranded drugs” labeled as Dietary Supplements. The charges arose from
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   Bodybuilding.com, LLC’s sale of five products manufactured by other companies that

                                      15   actually contained drugs. Bodybuilding.com and its former President eventually plead

                                      16   guilty to these criminal charges. In addition to pleading guilty to criminal charges the

                                      17   former President was also ordered to personally pay a $600,000 fine for his part in the

                                      18   criminal activity and Bodybuilding.com was fined $7,000,000.00 (twice the $3.5 million

                                      19   dollars of misbranded products they sold). Several other companies involved also plead

                                      20   guilty to corporate felonies for introduction and delivery for introduction of misbranded

                                      21   drugs into interstate commerce, with the intent to mislead and defraud. NetNutri’s

                                      22   activities are no different here; except, while Bodybuilding.com was guilty of selling

                                      23   just five misbranded products, NetNutri has marked and sold 278 products that contain

                                      24   drugs and are misbranded when labeled as Dietary Supplements.

                                      25          29.    The NetNutri website sorts dietary supplements into several categories,

                                      26   based on a customer’s fitness needs. NetNutri also includes a list of “Featured Products”,

                                      27   which it specifically promotes on its website.

                                      28


                                                                                         7
                                               Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 8 of 68


                                       1            30.   NetNutri.com also sorts Dietary Supplements by popularity, allowing

                                       2   customers to view the Top 50 Products.

                                       3            31.   Every Dietary Supplement that NetNutri offers and sells is promoted on

                                       4   NetNutri’s website.

                                       5            32.   Upon information and belief, NetNutri places ads for each specific product

                                       6   on its own website. Those ads tout the benefits of each of the Dietary Supplements that

                                       7   NetNutri sells.

                                       8            33.   As a leading online marketplace for Dietary Supplements, NetNutri’s

                                       9   advertising content provides credibility for the products that are sold through its website

                                      10   where consumers believe that only legal and safe products can be sold.

                                      11            34.   Upon information and belief, when consumers view an advertisement on

                                      12   NetNutri’s website they understand that NetNutri is promoting: the use of that product as
7150 East Camelback Road, Suite 285




                                           a Dietary Supplement; that the Dietary Supplement is legal for sale; and that the Dietary
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   Supplement is safe.

                                      15            35.   NetNutri’s website also includes several products that contain ingredients

                                      16   and technology sourced and/or licensed from ThermoLife.

                                      17            36.   Each of the products discussed below contains ingredients that are

                                      18   classified as drugs that are illegal for sale as Dietary Supplements. Yet each product

                                      19   listed below is falsely advertised by NetNutri as a Dietary Supplement. Accordingly,

                                      20   NetNutri makes specific product claims about each of these products that are blatantly

                                      21   false.

                                      22            37.   One of the top-selling companies on NetNutri’s website is Hi-Tech

                                      23   Pharmaceuticals (“Hi-Tech”). 7 On or about September 28, 2017, the United States

                                      24   Attorney’s Office for the Northern District of Georgia filed a First Superseding Criminal

                                      25   Indictment against defendants Hi-Tech, its Chief Executive Officer, Jared Wheat, and

                                      26   7
                                                  Hi-Tech also does business using names including the following: ALR Industries,
                                      27   APS Nutrition, Innovative Laboratories, Formutech Nutrition, LG Sciences, iForce
                                           Nutrition, Top Secret Nutrition, Prime Nutrition, Blackstone Labs, Nature’s Essentials,
                                      28   GenOne Laboratories, Advanced Muscle Science, and Sports 1.


                                                                                        8
                                              Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 9 of 68


                                       1   another Hi-Tech executive. United States v. Hi-Tech Pharmaceuticals, et al., No.1:17-

                                       2   CR-0229 (N.D. Ga. 2017). The defendants are charged with 18 felony counts, including

                                       3   introducing misbranded products into interstate commerce.

                                       4               THE ILLEGAL DIETARY SUPPLEMENT INGREDIENTS

                                       5         38.    While NetNutri’s false statements are readily identifiable as false on their

                                       6   own, a brief summary of the rules and regulations that govern the sale and marketing of

                                       7   Dietary Supplements is informative.

                                       8         39.    Congress determined which ingredients can be used in Dietary

                                       9   Supplements when it passed DSHEA in 1994.

                                      10         40.    In 21 U.S.C. § 321(ff), DSHEA defines “Dietary Supplements” as follows:

                                      11                The term “Dietary Supplement”—
                                      12                (1) means a product (other than tobacco) intended to
7150 East Camelback Road, Suite 285




                                                        supplement the diet that bears or contains one or more of the
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                                        following dietary ingredients:
                                                                (A) a vitamin; (B) a mineral; (C) an herb or other
           (480) 421-1001




                                      14
                                                        botanical; (D) an amino acid; (E) a dietary substance for use
                                      15                by man to supplement the diet by increasing the total dietary
                                                        intake; or (F) a concentrate, metabolite, constituent, extract,
                                      16                or combination of any ingredient described in clause (A), (B),
                                      17                (C), (D), or (E);
                                                        (2) means a product that—
                                      18                        (A) (i) is intended for ingestion in a form described in
                                                        section 350(c)(1)(B)(i) of this title; or (ii) complies with
                                      19
                                                        section 350(c)(1)(B)(ii) of this title;
                                      20                        (B) is not represented for use as a conventional food or
                                                        as a sole item of a meal or the diet; and
                                      21                        (C) is labeled as a Dietary Supplement; and
                                      22                (3) does—
                                                                (A) include an article that is approved as a new drug
                                      23                under section 355 of this title or licensed as a biologic under
                                                        section 262 of title 42 and was, prior to such approval,
                                      24
                                                        certification, or license, marketed as a Dietary Supplement or
                                      25                as a food unless the Secretary has issued a regulation, after
                                                        notice and comment, finding that the article, when used as or
                                      26                in a Dietary Supplement under the conditions of use and
                                      27                dosages set forth in the labeling for such Dietary Supplement,
                                                        is unlawful under section 342(f) of this title; and
                                      28                        (B) not include—


                                                                                       9
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 10 of 68


                                                                        (i) an article that is approved as a new drug
                                       1                        under section 355 of this title, certified as an antibiotic
                                       2                        under section 357 of this title, or licensed as a biologic
                                                                under section 262 of title 42, or
                                       3                                (ii) an article authorized for investigation as a
                                                                new drug, antibiotic, or biological for which
                                       4
                                                                substantial clinical investigations have been instituted
                                       5                        and for which the existence of such investigations has
                                                                been made public, which was not before such
                                       6                        approval, certification, licensing, or authorization
                                       7                        marketed as a Dietary Supplement or as a food unless
                                                                the Secretary, in the Secretary’s discretion, has issued
                                       8                        a regulation, after notice and comment, finding that the
                                                                article would be lawful under this chapter.
                                       9
                                                  41.    Because there is no approval process for Dietary Supplements, prior to
                                      10
                                           selling any product as a Dietary Supplement it is the seller’s responsibility to ensure that
                                      11
                                           the product complies with Federal Regulations, especially 21 U.S.C. § 321(ff).
                                      12
7150 East Camelback Road, Suite 285




                                                  42.    Accordingly, 21 U.S.C. § 321 (ff)(3)(B)(i) specifically prohibits the use of
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                           any article approved as a drug from being included in a Dietary Supplement, and 21
           (480) 421-1001




                                      14
                                           U.S.C. § 321(ff)(3)(B)(ii) specifically prohibits the use in Dietary Supplements of “any
                                      15
                                           article authorized for investigation as a new drug, for which substantial clinical
                                      16
                                           investigations have been instituted and for which the existence of such investigations has
                                      17
                                           been made public.”
                                      18
                                                  43.    As the FDA has explained many times, declaring a product a “Dietary
                                      19
                                           Supplement” that includes ingredients on the label that are not in compliance with
                                      20
                                           section 321(ff) “causes product[s] marketed as Dietary Supplements to be misbranded
                                      21
                                           under 403(a)(1) of the Act [21 U.S.C. § 343(a)(1)] in that the labeling is false and
                                      22
                                           misleading in any particular.”
                                      23
                                                  44.    While 21 U.S.C. § 321(ff) defines what type of ingredients can and cannot
                                      24
                                           be included in a “Dietary Supplement”, 21 U.S.C. § 331 describes prohibited acts.
                                      25
                                                  45.    21 U.S.C. § 331(a) prohibits “the introduction or delivery for introduction
                                      26
                                           into interstate commerce any food [or] drug … that is adulterated or misbranded.”
                                      27

                                      28


                                                                                        10
                                               Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 11 of 68


                                       1          46.      21 U.S.C. § 331(ll) bars the sale of any “food 8 to which has been added a

                                       2   drug” in interstate commerce that includes any approved drug, or any ingredient upon

                                       3   which a “substantial clinical investigation has been instituted and made public.”

                                       4   Products that contain a substance that has been authorized for investigation as a new

                                       5   drug are outside the definition of a Dietary Supplement set forth in 21 U.S.C. § 321(ff). 9

                                       6          47.      And, as discussed below, products that are adulterated under 21 U.S.C. §

                                       7   350b are considered unsafe and prohibited from being sold in interstate commerce under

                                       8   21 U.S.C. § 331(v).

                                       9          48.      21 U.S.C. § 331(d) also bars the “introduction or delivery for introduction

                                      10   into interstate commerce” of any new drug that does not have the requisite FDA

                                      11   approval.

                                      12          49.      The FDA has declared time and time again, under 21 U.S.C. § 350b,
7150 East Camelback Road, Suite 285




                                           Dietary Supplements are deemed “adulterated” under 21 U.S.C. § 342(f), and not legal
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   for sale, unless all of the ingredients included in the Dietary Supplement meet one of the

                                      15   following two requirements:

                                      16                    (i)    the dietary supplement contains only dietary
                                      17                ingredients that have been present in the food supply [since
                                                        1994] as an article used for food in a form in which the food has
                                      18                not been chemically altered; or
                                                            (ii)   there is a history of use or other evidence of safety
                                      19
                                                        establishing that the dietary ingredient when used under the
                                      20                conditions recommended or suggested in the labeling of the
                                                        dietary supplement will reasonably be expected to be safe and, at
                                      21                least 75 days before being introduced or delivered for
                                      22                introduction into interstate commerce, the manufacturer or

                                      23   8
                                                  Under 21 U.S.C. § 321(ff)(3)(B)(iii), Dietary Supplements are a sub-category of
                                           foods: “Dietary Supplement shall be deemed to be a food within the meaning of this
                                      24
                                           Act.”
                                           9
                                      25          In a recent July 31, 2018 Warning Letter to Signature Formulations, the FDA
                                           applied this statute to explain why the product that Signature Formulations marketed and
                                      26   sold was an illegal drug: “An article [that] has been authorized for investigation as a new
                                      27   drug for which substantial clinical investigations have been instituted and for which the
                                           existence of such investigations has been made public, then products containing that
                                      28   substance are outside the definition of a dietary supplement.”


                                                                                        11
                                                Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 12 of 68


                                                         distributor of the dietary ingredient or dietary supplement
                                       1                 provides the FDA with information, including any citation to
                                       2                 published articles, which is the basis on which the manufacturer
                                                         or distributor has concluded that a dietary supplement containing
                                       3                 such dietary ingredient will reasonably be expected to be safe.
                                       4           50.      The FDA has also declared that unless a new dietary ingredient (“NDI”)
                                       5   has a history of use establishing safety (and a New Dietary Ingredient Notification
                                       6   (“NDIN”) is submitted) 10, a product that includes the new dietary ingredient is deemed
                                       7   adulterated under 21 U.S.C. §§ 342(f)(1), 350b and prohibited for sale in interstate
                                       8   commerce under 21 U.S.C. § 331(a) and (v). As the FDA has explained in numerous
                                       9   warning letters:
                                      10                    In the absence of a history of use or other evidence of safety
                                      11                    establishing … when used under the conditions recommended
                                                            or suggested in the labeling of your product, will reasonably
                                      12                    be expected to be safe, [a Dietary Supplement] is adulterated
7150 East Camelback Road, Suite 285




                                                            under sections 402(f)(1)(B) and 413(a) of the Act [21 U.S.C.
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                                            §§ 342(f)(1)(B) and 350b(a)] because it contains a new
           (480) 421-1001




                                      14                    dietary ingredient for which there is inadequate information
                                                            to provide reasonable assurance that such ingredient does not
                                      15                    present a significant or unreasonable risk of illness or injury.
                                      16                    Introduction of such product into interstate commerce is
                                                            prohibited under section 301(a) and (v) of the Act [21 U.S.C.
                                      17                    §§ 331(a) and (v)].
                                      18
                                                   51.      The FDA’s website warns customers about the prevalence of “Fraudulent
                                      19
                                           Dietary Supplements”:
                                      20
                                                            Federal regulators continue to warn consumers about tainted,
                                      21
                                                            dangerous products that are marketed as Dietary
                                      22                    Supplements. These fraudulent products can cause serious
                                                            injury or even death.
                                      23
                                           10
                                                   As the FDA’s website explains, “The Federal Food, Drug, and Cosmetic Act (the
                                      24
                                           FD&C Act) requires that manufacturers and distributors who wish to market Dietary
                                      25   Supplements that contain ‘new dietary ingredients’ notify the Food and Drug
                                           Administration about these ingredients.” This notification must take place 75 days before
                                      26   the NDI is sold and the notification must provide sufficient documentation to establish
                                      27   that, “[t]here is a history of use or other evidence of safety establishing that the dietary
                                           ingredient when used under the conditions recommended or suggested in the labeling of
                                      28   the Dietary Supplement will reasonably be expected to be safe.” 21 U.S.C. § 350(b).


                                                                                          12
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 13 of 68


                                                         The Food and Drug Administration (FDA) has found nearly
                                       1                 300 fraudulent products—promoted mainly for weight loss,
                                       2                 sexual enhancement, and bodybuilding—that contain hidden
                                                         or deceptively labeled ingredients, such as
                                       3
                                                         •     the active ingredients in FDA-approved drugs or their
                                       4                 analogs (closely-related drugs)
                                       5                 •      other compounds, such as novel synthetic steroids, that
                                                         do not qualify as dietary ingredients
                                       6

                                       7                 “These products are masquerading as Dietary Supplements—
                                                         they may look like Dietary Supplements but they are not legal
                                       8                 Dietary Supplements,” says Michael Levy, director of FDA’s
                                                         Division of New Drugs and Labeling Compliance. “Some of
                                       9
                                                         these products contain hidden prescription ingredients at
                                      10                 levels much higher than those found in an approved drug
                                                         product and are dangerous.”
                                      11
                                                         FDA has received numerous reports of harm associated with
                                      12
7150 East Camelback Road, Suite 285




                                                         the use of these products, including stroke, liver injury,
                                                         kidney failure, heart palpitations, and death.
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14
                                                  52.    The products NetNutri sells, identified below, are specific examples of the
                                      15
                                           “Fraudulent Dietary Supplements” that the FDA has warned consumers about. NetNutri
                                      16
                                           falsely advertises these products as Dietary Supplements. The ingredients found in these
                                      17
                                           falsely advertised products have serious side effects and/or pose a significant risk even
                                      18
                                           when taken by healthy individuals, yet NetNutri’s false advertising of these illegal,
                                      19
                                           unsafe, and forbidden products as “Dietary Supplements” leads consumers to believe
                                      20
                                           that these products contain ingredients that are safe, natural, and legal, when they are
                                      21
                                           not. And, despite the fact that all of the ingredients identified herein are 100% synthetic
                                      22
                                           drug ingredients that are manufactured in factories in China, NetNutri falsely advertises
                                      23
                                           the products that incorporate these ingredients as “natural.”
                                      24
                                                  53.    Each of the 278 products falsely advertised and falsely labeled as a Dietary
                                      25
                                           Supplement identified herein contain ingredients that are properly classified as one or
                                      26
                                           more of the following: (1) drugs under 21 U.S.C. §§ 321(g), 321(p), & 355; or (2) a New
                                      27
                                           Dietary Ingredients (NDIs) for which a history of safety has not been established and
                                      28
                                           which have not gone through the proper regulatory pre-market notification process to

                                                                                        13
                                                Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 14 of 68


                                       1   prove the ingredient will be safe if used as directed (New Dietary Ingredient

                                       2   Notification) under 21 U.S.C. §§ 342(f)(1)(B) & 350b. Accordingly, any product that

                                       3   contains any of these ingredients is “adulterated” and/or “misbranded.”

                                       4                                  “BOTANICAL COVERS”

                                       5           54.   In order to hide the inclusion of drugs in the products sold on NetNutri’s

                                       6   website, NetNutri falsely advertises exotic and/or obscure botanical ingredients in the

                                       7   supplement facts panels of the products it sells. However, the exotic and/or obscure

                                       8   botanical ingredients are not actually included in the product. The botanical names are

                                       9   only listed to hide the presence of illegal, synthetic drug ingredients. This deceptive

                                      10   practice has become known as “botanical covers.”

                                      11           55.   In order to deceive consumers, NetNutri and its partners list exotic and/or

                                      12   obscure botanical ingredients on their product labels. But, in reality, the products do not
7150 East Camelback Road, Suite 285




                                           contain any of the exotic and/or obscure botanical ingredients, instead the products
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   actually include synthetic stimulant drugs, which NetNutri and its partners then claim

                                      15   are present in extremely minuscule amounts 11 in the exotic and/or obscure botanicals

                                      16   listed on the label (but are included in unsafe drug doses in the products). In some cases,

                                      17   NetNutri and its partners claim that the drugs they put in the products they sell are only

                                      18   found in some species of the exotic and/or obscure botanicals listed on the product label.

                                      19   This deceptive tactic makes it very difficult for the FDA to prove that the miniscule

                                      20   constituents that NetNutri and its partners claim are part of the exotic and/or obscure

                                      21   botanical are not actually included in the exotic and/or obscure botanicals that are falsely

                                      22   listed on the product labels in this complaint. Nonetheless, all the drug ingredients

                                      23   falsely advertised as botanical dietary ingredients in this complaint are illegal for sale in

                                      24   Dietary Supplements.

                                      25           56.   Acacia rigidula and Senegalia berlandieri are botanical covers listed on

                                      26   product labels sold by NetNutri. These are species of shrubs native to the Southern
                                           11
                                      27           The manufacturers of these products that actually contain drugs, assert exotic
                                           botanicals contain constituents of known drugs in quantities of only a few parts per
                                      28   billion.


                                                                                        14
                                                Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 15 of 68


                                       1   United States and Central Mexico, yet all the alleged Acacia rigidula and Senegalia

                                       2   berlandieri ingredients used in the products sold by NetNutri are synthetically made in

                                       3   factories in China.

                                       4           57.    “Geranium extract” or “Geranium oil” is another botanical cover listed on

                                       5   the product labels sold by NetNutri. When “Geranium” of any sort is listed as an

                                       6   ingredient in the falsely labeled Dietary Supplement products discussed here, not even

                                       7   1mg of geranium extract from a botanical is actually included in any of the products.

                                       8   Instead, synthetic DMAA, an ingredient the FDA and the courts have determined is an

                                       9   illegal and unsafe drug stimulant (described below) is included in the product(s).

                                      10           58.    When Acacia rigidula, Geranium extract, or Senegalia berlandieri are

                                      11   listed in the Supplement Facts panels of the Dietary Supplement products discussed

                                      12   here, there is not actually any Acacia rigidula, Geranium extract, or Senegalia
7150 East Camelback Road, Suite 285




                                           berlandieri included in the product. Instead, the product includes one or more of the
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   illegal drug stimulants identified below.

                                      15           59.    The FDA has recently gotten wise to this scheme. On March 7, 2016, the

                                      16   FDA officially declared that Acacia rigidula (the real plant material)—even if it were

                                      17   used in these products—is not legal for use in Dietary Supplements.

                                      18           60.    On March 7, 2016, the FDA issued warning letters to six companies

                                      19   regarding a total of six products for which the product labeling lists Acacia rigidula (A.

                                      20   rigidula) as a dietary ingredient. 12

                                      21           61.    The FDA considers these products to be adulterated because they contain a

                                      22   New Dietary Ingredient for which a history of safety has not been established. As the

                                      23   FDA explained, to a company marketing and selling a product that listed A. rigidula on

                                      24   the product label:

                                      25                  To the best of FDA’s knowledge, there is no information
                                                          demonstrating that A. rigidula was lawfully marketed as a
                                      26                  dietary ingredient in the United States before October 15,
                                                          1994, nor is there information demonstrating that this
                                      27
                                                          ingredient has been present in the food supply as an article
                                      28   12
                                                   FDA Warning letters for Acacia rigidula are attached as Exhibit A.


                                                                                          15
                                                Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 16 of 68


                                                          used for human food in a form in which the food has not been
                                       1                  chemically altered. In the absence of such information, A.
                                       2                  rigidula is subject to the notification requirement in section
                                                          413(a)(2) of the Act [21 U.S.C. § 350b(a)(2)] and 21 CFR
                                       3                  190.6. Because the required notification has not been
                                                          submitted, your product is adulterated under sections
                                       4
                                                          402(f)(1)(B) and 413(a) of the Act [21 U.S.C. §§ 342(f)(1)(B)
                                       5                  and 350b(a)]. Even if the required notification had been
                                                          submitted, we know of no evidence that would establish that
                                       6                  your product is not adulterated. In the absence of a history of
                                       7                  use or other evidence of safety establishing that A. rigidula,
                                                          when used under the conditions recommended or suggested in
                                       8                  the labeling of your product, will reasonably be expected to
                                                          be safe, “NGN NATURAL generation nutrition ZXT2” is
                                       9
                                                          adulterated under sections 402(f)(1)(B) and 413(a) of the Act
                                      10                  [21 U.S.C. §§ 342(f)(1)(B) and 350b(a)] because it contains a
                                                          new dietary ingredient for which there is inadequate
                                      11                  information to provide reasonable assurance that such
                                      12                  ingredient does not present a significant or unreasonable risk
7150 East Camelback Road, Suite 285




                                                          of illness or injury. Introduction of such product into
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                                          interstate commerce is prohibited under section 301(a) and
                                                          (v) of the Act [21 U.S.C. § 331(a) and (v)]. To the best of
           (480) 421-1001




                                      14
                                                          FDA’s knowledge, there is no history of use or other
                                      15                  evidence of safety establishing that A. rigidula will
                                                          reasonably be expected to be safe when used as a dietary
                                      16                  ingredient.
                                      17
                                                   62.    Accordingly, while none of the products identified below actually include
                                      18
                                           any plant material from Acacia rigidula (even though it is listed on the label), the FDA
                                      19
                                           has already determined that Acacia rigidula is not legal for use in Dietary Supplements.
                                      20

                                      21   THE ILLEGAL DRUG STIMULANTS SOLD AND FALSELY ADVERTISED AS
                                                        DIETARY SUPPLEMENTS BY NETNUTRI
                                      22
                                           I.      DMAA
                                      23
                                                   A.     DMAA IS A DRUG
                                      24
                                                   63.    Several of the dangerous and illegal products sold and falsely advertised
                                      25
                                           on     NetNutri’s   website   includes   the   drug   ingredient   1,3-dimethylamylamine,
                                      26
                                           methylhexanamine, more commonly known as DMAA.
                                      27
                                                   64.    In order to mask the presence of DMAA in Dietary Supplement products,
                                      28
                                           NetNutri sells products that NetNutri deceitfully advertises on its website as including

                                                                                          16
                                                Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 17 of 68


                                       1   “geranium extract” or “Geranabrun (geranium oil extract)”, when in fact the product

                                       2   includes a synthetic drug. 13

                                       3           65.   As explained above, geranium extract is a botanical cover that is not

                                       4   actually included in these products. Instead, the synthetic material DMAA, which is a

                                       5   drug that is manufactured in a factory in China, is included in the product.

                                       6           66.   The FDA has approved DMAA as a “drug.” As such, DMAA does not

                                       7   meet the definition of a dietary ingredient and can never be included in a Dietary

                                       8   Supplement under 21 U.S.C. § 321(ff). Accordingly, any product labeled as a Dietary

                                       9   Supplement that includes the ingredient DMAA on the label is “misbranded” under 21

                                      10   U.S.C. § 343(a)(1) because: listing a drug (DMAA) as an ingredient in the supplement

                                      11   facts panel of a Dietary Supplement constitutes “misbranding” “in that the labeling is

                                      12   false and misleading in any particular”; a drug (DMAA) is not, and cannot be, a dietary
7150 East Camelback Road, Suite 285




                                           ingredient, thus any Dietary Supplement label that lists DMAA as a dietary ingredient is
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   both false and misleading, therefore, any product that lists DMAA on the label is

                                      15   misbranded. Likewise, any product labeled as a Dietary Supplement that contains the

                                      16   drug ingredient DMAA is “adulterated” under 21 U.S.C. §§ 342(f)(1)(b) and 350b

                                      17   because DMAA (even if it could be a Dietary Ingredient) is a New Dietary Ingredient

                                      18   (NDI) that (as a drug) has not, and cannot pass the long checklist of regulatory and

                                      19   safety requirements for a New Dietary Ingredient to become compliant, and legal for use

                                      20   in a Dietary Supplement. Accordingly, misbranded and adulterated products, like those

                                      21   that include the drug DMAA, cannot be sold in interstate commerce under 21 U.S.C. §

                                      22   331(a), which prohibits “the introduction or delivery for introduction into interstate

                                      23   commerce any food [or] drug … that is adulterated or misbranded.” Furthermore,

                                      24   because DMAA is “adulterated” under 21 U.S.C. § 350b, any product that contains

                                      25   DMAA is, by law, unsafe and prohibited for sale under 21 U.S.C. § 331(v), which

                                      26   13
                                                  Some of the products on NetNutri’s website do in fact list 1,3-dimethylamylamine
                                      27   as an ingredient in the product, but the product write-ups and other advertising by
                                           NetNutri for these products all suggest that the material is sourced from a botanical, not
                                      28   synthesized in a factory in China.


                                                                                       17
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 18 of 68


                                       1   prohibits “the introduction or delivery for introduction into interstate commerce of a

                                       2   Dietary Supplement that is unsafe under section 350b of this title.” Finally, because

                                       3   DMAA is an approved drug, for which substantial clinical trials have been conducted

                                       4   and made public, it can never be a dietary ingredient under 21 U.S.C. §§ 321(ff)(3)(B)(i)

                                       5   and 321(ff)(3)(B)(ii). For this reason as well, any product that includes DMAA is also

                                       6   prohibited for sale in interstate commerce as a Dietary Supplement under 21 U.S.C. §

                                       7   331(ll), which prohibits “the introduction or delivery for introduction into interstate

                                       8   commerce of any food to which has been added a drug approved under section 355 of

                                       9   this title, or a drug or a biological product for which substantial clinical investigations

                                      10   have been instituted and for which the existence of such investigations has been made

                                      11   public.”

                                      12          67.    Starting in 1944, Eli Lilly developed and patented DMAA and used it as
7150 East Camelback Road, Suite 285




                                           an ingredient in a nasal decongestant.
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14          68.    In 1948, Eli Lilly introduced DMAA as the active ingredient in the

                                      15   Forthane® inhaler.

                                      16          69.    Eli Lilly sold Forthane, containing DMAA, until the 1980s. Several

                                      17   serious adverse drug reactions were reported, which were directly attributable to

                                      18   DMAA. In 1983, at the request of Eli Lilly, the FDA withdrew Forthane’s approval.

                                      19          70.    Because DMAA was marketed and sold as a drug, and removed from the

                                      20   market due to its serious side effects, there is a long list of known possible series adverse

                                      21   reactions from DMAA. These include: Insomnia, Headaches, Tremor, Shortness of

                                      22   Breath, Panic Attacks, Heat Stroke, Increased Blood Pressure (significant), Hypertension

                                      23   (in normal individuals), Increased Heart Rate, Increased Rate Pressure Product (Cardiac

                                      24   Hemodynamic Stress), Tachycardia, Cardiac Dysrhythmia (Irregular Heartbeat), Chest

                                      25   Pain, Seizures, Convulsions, Heat Stroke, Heart Attack, Cerebral Hemorrhage (Stroke),

                                      26   Acute Liver Injury and Failure, Rhabdomyolysis, Renal Injury, Nervous System and

                                      27   Psychiatric Disorders, and, last but not least, Sudden Death.

                                      28


                                                                                        18
                                                Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 19 of 68


                                       1           71.    In April 2012, the FDA issued several Warning Letters to the

                                       2   manufacturers of products that included DMAA. 14

                                       3           72.    These warning letters informed Dietary Supplement companies that:

                                       4                  DMAA does not qualify as a dietary ingredient under section
                                       5                  201(ff)(1) of the Act because it is not a vitamin; mineral; herb
                                                          or other botanical; amino acid; dietary substance for use by
                                       6                  man to supplement the diet by increasing total dietary intake;
                                                          or a concentrate, metabolite, constituent, extract, or
                                       7
                                                          combination of any aforementioned substance.
                                       8
                                                   73.    In a warning letter addressed to the manufacture of a product that included
                                       9
                                           DMAA, the FDA also stated: “DMAA was approved as a drug in 1948 under section
                                      10
                                           505 of the Act and, to the best of the FDA’s knowledge, was not marketed in food prior
                                      11
                                           to such approval.”
                                      12
7150 East Camelback Road, Suite 285




                                                   74.    Since 2012, the FDA has continued to send companies that manufacture
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                           and sell DMAA related products warning letters. The FDA has ordered the destruction
           (480) 421-1001




                                      14
                                           of thousands of products that illegally included DMAA and it has also seized products
                                      15
                                           that incorporate this illegal ingredient.
                                      16
                                                   75.    In a press release, dated July 16, 2013, the FDA stated: “Dietary
                                      17
                                           Supplements containing DMAA are illegal and the FDA is doing everything within its
                                      18
                                           authority to remove these products from the market. In 2012, the FDA issued warning
                                      19
                                           letters to companies notifying them products with DMAA need to be taken off the
                                      20
                                           market or reformulated to remove this substance. Most companies warned are no longer
                                      21
                                           distributing products with DMAA. While the FDA is working to get these products off
                                      22
                                           the market, consumers should not buy or use any Dietary Supplement product containing
                                      23
                                           DMAA.”
                                      24
                                                   76.    In mid-2013, the FDA seized over $2,000,000.00 in DMAA-products that
                                      25
                                           were manufactured and sold by one of NetNutri’s top-selling companies: Hi-Tech
                                      26
                                           Pharmaceuticals (“Hi-Tech”).
                                      27

                                      28   14
                                                   FDA Warning letters related to DMAA are attached as Exhibit B.


                                                                                        19
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 20 of 68


                                       1          77.    On November 6, 2013, a Complaint for Forfeiture was filed in United

                                       2   States District Court for the Northern District of Georgia by the United States of

                                       3   America alleging that all of Hi-Tech’s products containing DMAA were illegal for sale

                                       4   in the United States.

                                       5          78.    On April 3, 2017, the District Court entered summary judgment against

                                       6   Hi-Tech. The court’s order “find[s] that DMAA is not a botanical and thus not a dietary

                                       7   ingredient.” United States v. Quantities of All Articles of Finished and In-process Foods,

                                       8   2017 WL 4456903, *3 (N.D. Ga. Apr. 3, 2017). The District Court subsequently denied

                                       9   Hi-Tech's motion for reconsideration. 2017 WL 4475940 (N.D. Ga. June 2, 2017).

                                      10          79.    DMAA is banned for use by athletes by the World Anti-Doping Agency

                                      11   (“WADA”). None of the products listed in this Complaint contain a warning that the

                                      12   ingredient is banned by the WADA, the NCAA, Olympics, and other legitimate sports
7150 East Camelback Road, Suite 285




                                           organizations.
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14          80.    DMAA is known to cause individuals to fail drug tests by testing positive

                                      15   for amphetamines. None of the products listed in this Complaint include a warning that

                                      16   they can cause a false positive for recreational drugs.

                                      17          81.    DMAA cannot legally be included in any Dietary Supplement, ever,

                                      18   because it has been “approved as a new drug.” See 21 U.S.C. § 321(ff)(3)(B)(i) (Dietary

                                      19   Supplements may not include “an article that is approved as a new drug”).

                                      20          82.    DMAA can also never be legally included in any “Dietary Supplement”

                                      21   because DMAA is “an article authorized for investigation as a new drug, antibiotic, or

                                      22   biological for which substantial clinical investigations have been instituted and for

                                      23   which the existence of such investigations has been made public.” See 21 U.S.C. §

                                      24   321(ff)(3)(B)(ii).

                                      25          83.    And finally, as stated above, any product that includes DMAA cannot be

                                      26   sold as a “Dietary Supplement.” Any product labeled as a “Dietary Supplement” that

                                      27   includes DMAA is:

                                      28                  misbranded under 21 U.S.C. § 343(a)(1);


                                                                                        20
                                                Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 21 of 68


                                       1                  adulterated under 21 U.S.C. § 342(f)(1)(b);

                                       2                  not legal for sale as a Dietary Supplement under 21 U.S.C. § 331(a)

                                       3                    (because it is adulterated and misbranded);

                                       4                  unsafe and adulterated under 21 U.S.C. § 350(b);

                                       5                  prohibited for sale under 21 U.S.C. § 331(v); and

                                       6                  not legal for sale because it includes an article approved as a drug for

                                       7                    which clinical trials have been made public under 21 U.S.C. § 331(ll).

                                       8           84.   Any product that includes DMAA cannot reasonably be expected to be

                                       9   “safe.” DMAA is not safe.

                                      10           85.   In addition, the labels and advertising for products that contain DMAA

                                      11   falsely represent to consumers that the statements made on the label have not been

                                      12   evaluated by the FDA. In truth, the FDA has evaluated DMAA and determined that
7150 East Camelback Road, Suite 285




                                           DMAA is a drug and that products labeled as Dietary Supplements that contain DMAA
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   are not safe, and not legal for sale as Dietary Supplements.

                                      15           B.    NETNUTRI’S FALSE ADVERTISING OF DMAA PRODUCTS

                                      16           86.   In direct violation of federal law, NetNutri marketed and sold products

                                      17   labeled as Dietary Supplements that included DMAA, which competed directly with

                                      18   products sourced from ThermoLife.

                                      19           87.   These products include the following 15:

                                      20
                                                     Product Manufacturer                                Product Name
                                      21            Cloma Pharma Laboratories                             1,3Dimethyl
                                      22                   LG Sciences                                    Adipokinetix
                                                             GoldStar                                     Black Annis
                                      23
                                                      Innovative Laboratories                       Black Mamba Hyper Rush
                                      24             Hi-Tech Pharmaceuticals                              Black Piranha
                                      25             Hi-Tech Pharmaceuticals                              Black Widow
                                                         iForce Nutrition                                  Dexaprine
                                      26
                                           15
                                      27          Screen shots from NetNutri’s website establishing NetNutri’s false marketing of
                                           these supplements are attached as Exhibit C. Exhibit C includes advertising for most of
                                      28   the products identified in this Complaint.


                                                                                       21
                                           Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 22 of 68


                                       1        Product Manufacturer                        Product Name
                                                Innovative Laboratories                 Diablos ECA Fire Caps
                                       2
                                                Innovative Laboratories                 Diablos Hyperburn V-10
                                       3             In Vitro Labs                            Dragon Fire
                                       4       Greymark Pharmaceuticals                       Droxaphen
                                                    Blackstone Labs                          Dust Extreme
                                       5
                                               Greymark Pharmaceuticals                       DynaDrene
                                       6              Sports One                              ECA Stack
                                       7    NICWL/Hi-Tech Pharmaceuticals                    ECA Xtreme
                                                 Delta Health Products                          EPH 100
                                       8
                                                    Prime Nutrition                             EXO-13
                                       9
                                                Hi-Tech Pharmaceuticals                           Fastin
                                      10            Centurion Labz                           God of Rage
                                      11            Centurion Labz                         God of Rage XXX
                                                Hi-Tech Pharmaceuticals                      HydroxyElite
                                      12
7150 East Camelback Road, Suite 285




                                                   Swinney Nutrition                          HyperLean
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                                  Nova Body Science                         HyperLean FX7
           (480) 421-1001




                                      14               Gen One                                 Incinerate
                                                     Muscle Junkie                               Inferno
                                      15
                                                     Kodiak Labs                                 Instinct
                                      16        Hi-Tech Pharmaceuticals                        Jack'D Up
                                      17    Double Dragon Pharmaceuticals                         Juiced
                                      18
                                                    Blackstone Labs                           King Cobra
                                             Xcel Sports Nutrition (XLSN)                       Kranked
                                      19
                                                  Formutech Nutrition                          Lean EFX
                                      20            Centurion Labz                            Legion 1,3
                                      21        Hi-Tech Pharmaceuticals                     Lipodrene Elite
                                                Hi-Tech Pharmaceuticals                   Lipodrene Ephedra
                                      22
                                                Hi-Tech Pharmaceuticals                   Lipodrene Hardcore
                                      23        Hi-Tech Pharmaceuticals               Lipodrene Hardcore Ephedra
                                      24        Hi-Tech Pharmaceuticals                    Lipodrene Xtreme
                                                ALR Industries (ALRI)                         Lipotherm
                                      25
                                                      Sports One                           Ma Huang RFA-1
                                      26         APS Nutrition (APS)                          Mesomorph
                                      27              Sports One                             Methyl ECA
                                      28              Sports One                         Methyl Ephedra ECA
                                              Cloma Pharma Laboratories                    Methyldrene Elite

                                                                              22
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 23 of 68


                                       1           Product Manufacturer                               Product Name
                                                  Cloma Pharma Laboratories                          Methyldrene EPH
                                       2
                                                         Monster Labs                              Monster Pre Workout
                                       3                   CTD Labs                                       Noxipro
                                       4          Greymark Pharmaceuticals                               Octadrene
                                                   Hi-Tech Pharmaceuticals                             Off the Chain
                                       5
                                                           Gen One                                    Oxy Lean Elite
                                       6                Pharma Athlete                          Pharma Athlete Pre-Workout
                                       7                Pharma Athlete                          Pharma Athlete Thermogenic
                                                     APS Nutrition (APS)                                Phenadrine
                                       8
                                                        Prime Nutrition                                  PWO-Max
                                       9
                                                        Prime Nutrition                                    Redux
                                      10           Hi-Tech Pharmaceuticals                          Stimerex Hardcore
                                      11           Hi-Tech Pharmaceuticals                             Stimerex-ES
                                                   Hi-Tech Pharmaceuticals                         Stimerex-ES Ephedra
                                      12
7150 East Camelback Road, Suite 285




                                                          R+D Body                                       Super XD
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                                       Gaspari Nutrition                              SuperPump 250
           (480) 421-1001




                                      14           Hi-Tech Pharmaceuticals                               Synadrene
                                                          Sports One                                    Thermalean
                                      15
                                                   Hi-Tech Pharmaceuticals                            Ultimate Orange
                                      16                Aviva Nutrition                                  Vaporizer
                                      17            ALR Industries (ALRI)                          Viper Hyperdrive 5.0
                                      18
                                                          Sports One                                   Whacked Out
                                                     APS Nutrition (APS)                              White Lightning
                                      19
                                                    Innovative Laboratories                               Wicked
                                      20           Hi-Tech Pharmaceuticals                           Yellow Scorpion
                                      21             APS Nutrition (APS)                              Yellow Thunder

                                      22
                                                 88.      All of the products listed above include the drug ingredient DMAA, yet all

                                      23
                                           of the products have been sold and falsely marketed on NetNutri’s website as Dietary

                                      24
                                           Supplements.

                                      25
                                                 89.      NetNutri’s website includes numerous false and material claims about

                                      26
                                           DMAA and the products NetNutri sells that include DMAA.

                                      27
                                                 90.      Despite knowing that DMAA is a drug ingredient not legal for sale in a

                                      28
                                           Dietary Supplement, NetNutri made the conscious decision to profit from its false


                                                                                       23
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 24 of 68


                                       1   marketing of DMAA products as Dietary Supplements. Critically, every single reputable

                                       2   Dietary Supplement seller has pulled DMAA products from its offerings.

                                       3          91.    By marketing DMAA (a drug) as an ingredient in “Dietary Supplements”

                                       4   on NetNutri.com has created a serious health risk to consumers. The labels and

                                       5   advertising for the DMAA products falsely represent to consumers that the statements

                                       6   made have not been evaluated by the FDA, but, in fact, the FDA has determined that:

                                       7   DMAA is not a dietary ingredient; products labeled as Dietary Supplements that contain

                                       8   DMAA are illegal; products labeled as Dietary Supplements that include DMAA are not

                                       9   safe; and DMAA is a drug that is illegal for sale in Dietary Supplements. Motivated by

                                      10   greed, NetNutri made the conscious decision to profit from its false marketing of the

                                      11   DMAA products identified above. To do so, NetNutri has made false and material

                                      12   representations to consumers regarding DMAA and intentionally misled consumers to
7150 East Camelback Road, Suite 285




                                           believe that when the products NetNutri sells include DMAA, the ingredient DMAA: (1)
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   has not been evaluated by the FDA; (2) is legal for sale in a Dietary Supplement; (3) is

                                      15   safe; (4) is natural; and (5) is a Dietary Ingredient.

                                      16          92.    Accordingly, NetNutri’s intentionally mislabeled, misbranded, adulterated,

                                      17   unsafe, illegal, and falsely advertised products that contain the drug ingredient DMAA

                                      18   should never have been in the marketplace, nor entitled to any sales. Any revenue earned

                                      19   from the sale of these misbranded, adulterated, unsafe, and illegal products is ill-gotten

                                      20   gains and must be disgorged.

                                      21   II.    DMHA

                                      22           A.    DMHA IS A DRUG

                                      23          93.    Several products sold and advertised on NetNutri’s website include the

                                      24   drug     ingredient:      2-amino-6-methylheptane,       6-methyl-2-heptanamine,      1,5-

                                      25   dimethylhexylamine, and 2-aminoisoheptane. These synonyms for this ingredient are all

                                      26   commonly referred to as DMHA.

                                      27

                                      28


                                                                                          24
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 25 of 68


                                       1          94.    In order to mask the presence of DMHA in Dietary Supplement products,

                                       2   many of the products that NetNutri sells include this drug ingredient deceitfully listed as

                                       3   a botanical (botanical cover) on their product labels.

                                       4          95.    Here, the botanical cover is either Juglans Regia Extract (Walnut Bark),

                                       5   Aconitum Kusnezoffii Extract, or Kigelia Africana Extract. None of those herbs are

                                       6   included in any of the products identified here; instead, the synthetic material DMHA,

                                       7   which is a drug manufactured in a factory in China, is included in the product(s).

                                       8          96.    The FDA has approved DMHA as a “drug.” As such, DMHA does not

                                       9   meet the definition of a dietary ingredient and can never be included in a Dietary

                                      10   Supplement under 21 U.S.C. § 321(ff). Accordingly, any product labeled as a Dietary

                                      11   Supplement that includes the ingredient DMHA on the label is “misbranded” under 21

                                      12   U.S.C. § 343(a)(1) because: listing a drug (DMHA) as an ingredient in the supplement
7150 East Camelback Road, Suite 285




                                           facts panel of a Dietary Supplement constitutes “misbranding” “in that the labeling is
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   false and misleading in any particular”; a drug (DMHA) is not, and cannot be, a dietary

                                      15   ingredient, thus any Dietary Supplement label that lists DMHA as a dietary ingredient is

                                      16   both false and misleading, therefore, any product that lists DMHA on the label is

                                      17   misbranded. Likewise, any product labeled as a Dietary Supplement that contains the

                                      18   drug ingredient DMHA is “adulterated” under 21 U.S.C. §§ 342(f)(1)(b) and 350b

                                      19   because DMHA (even if it could be a Dietary Ingredient) is a New Dietary Ingredient

                                      20   (NDI) that (as a drug) has not, and cannot pass the long checklist of regulatory and

                                      21   safety requirements for a New Dietary Ingredient to become compliant, and legal for use

                                      22   in a Dietary Supplement. Accordingly, misbranded and adulterated products, like those

                                      23   that include the drug DMHA, cannot be sold in interstate commerce under U.S.C. 21 §

                                      24   331(a), which prohibits “the introduction or delivery for introduction into interstate

                                      25   commerce any food [or] drug … that is adulterated or misbranded.” Furthermore,

                                      26   because DMHA is “adulterated” under 21 U.S.C. § 350b, any product that contains

                                      27   DMHA is, by law, unsafe and prohibited for sale under 21 U.S.C. § 331(v), which

                                      28   prohibits “the introduction or delivery for introduction into interstate commerce of a


                                                                                        25
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 26 of 68


                                       1   Dietary Supplement that is unsafe under section 350b of this title.” Finally, because

                                       2   DMHA is an approved drug, for which substantial clinical trials have been conducted

                                       3   and made public, it can never be a dietary ingredient under 21 U.S.C. §§ 321(ff)(3)(B)(i)

                                       4   and 321(ff)(3)(B)(ii). For this reason as well, any product that includes DMHA is also

                                       5   prohibited for sale in interstate commerce as a Dietary Supplement under 21 U.S.C. §

                                       6   331(ll), which prohibits “the introduction or delivery for introduction into interstate

                                       7   commerce of any food to which has been added a drug approved under section 355 of

                                       8   this title, or a drug or a biological product for which substantial clinical investigations

                                       9   have been instituted and for which the existence of such investigations has been made

                                      10   public.”

                                      11          97.     The FDA approved DMHA as a new drug in 1946 for use by nasal

                                      12   administration. The drug company Smith, Kline, and French introduced DMHA as the
7150 East Camelback Road, Suite 285




                                           active ingredient in the Eskay® Oralator inhaler.
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14          98.     In 2017, Australia banned the sale of DMHA over the counter.

                                      15          99.     As with DMAA, because of DMHA’s prior extensive use as an approved

                                      16   drug, we know it has several potential very serious adverse side effects, including:

                                      17   Insomnia, Headaches, Shortness of Breath, Panic Attacks, Tremor, Increased Blood

                                      18   Pressure),    Increased   Heart   Rate,   Increased   Rate   Pressure   Product   (Cardiac

                                      19   Hemodynamic Stress), Tachycardia, Cardiac Dysrhythmia (Irregular Heartbeat), Chest

                                      20   Pain, Heat Stroke, Heart Attack, Cerebral Hemorrhage (Stroke), Acute Liver Injury and

                                      21   Failure, Rhabdomyolysis, and Renal Injury.

                                      22          100.    DMHA is banned for use by athletes by the WADA. None of the products

                                      23   contain a warning that the ingredient is banned by the WADA, the NCAA, Olympics,

                                      24   and other legitimate sports organizations.

                                      25          101.    Also, like DMAA, DMHA cannot legally be included in any Dietary

                                      26   Supplement, ever, because DMHA has been “approved as a new drug.” See 21 U.S.C. §

                                      27   321(ff)(3)(B)(i) (Dietary Supplements may not include “an article that is approved as a

                                      28   new drug”).


                                                                                        26
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 27 of 68


                                       1          102.   DMHA can also never be legally included in any “Dietary Supplement”

                                       2   because DMHA is “an article authorized for investigation as a new drug, antibiotic, or

                                       3   biological for which substantial clinical investigations have been instituted and for

                                       4   which the existence of such investigations has been made public.” See 21 U.S.C. §

                                       5   321(ff)(3)(B)(ii).

                                       6          103.   And finally, as stated above, any product that includes DMHA cannot be

                                       7   sold as a “Dietary Supplement.” Any product labeled as a “Dietary Supplement” that

                                       8   includes DMHA is:

                                       9                  misbranded under 21 U.S.C. § 343(a)(1);

                                      10                  adulterated under 21 U.S.C. § 342(f)(1)(b);

                                      11                  not legal for sale as a Dietary Supplement under 21 U.S.C. § 331(a)

                                      12                        (because it is “adulterated” and “misbranded”);
7150 East Camelback Road, Suite 285




                                                          unsafe and adulterated under 21 U.S.C. § 350(b);
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14                  prohibited for sale under 21 U.S.C. § 331(v); and

                                      15                  not legal for sale because it includes an article approved as a drug for

                                      16                        which clinical trials have been made public under 21 U.S.C. § 331(ll).

                                      17          104.   Any product that includes DMHA cannot reasonably be expected to be
                                      18   “safe.” DMHA is not safe.
                                      19          105.   In addition, the labels and advertising for products that contain DMHA
                                      20   falsely represent to consumers that the statements made on the label have not been
                                      21   evaluated by the FDA. In truth, the FDA has evaluated DMHA and determined that
                                      22   DMHA is a drug. Accordingly, products labeled as Dietary Supplements that contain
                                      23   DMHA are not safe, and not legal for sale as Dietary Supplements.
                                      24           B.    NETNUTRI’S FALSE ADVERTISING OF DMHA PRODUCTS
                                      25          106.   In direct violation of federal law, NetNutri has marketed and sold products
                                      26   labeled as Dietary Supplements that contain DMHA, which compete directly with
                                      27   products sourced from ThermoLife.
                                      28


                                                                                          27
                                           Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 28 of 68


                                       1      107.   These products include the following:

                                       2
                                                Product Manufacturer                              Product Name
                                       3      Total Body Nutrition (TBN)                             1,3D Nox
                                       4      Total Body Nutrition (TBN)                            1,5D Bomb
                                                Hard Rock Supplements                             Acceleration X
                                       5
                                                   Apocalypse Labz                                   Acid Rain
                                       6      Innovative Diet Labs (IDL)                            Ampidrine
                                       7              Ntel Pharma                                   Arez Black
                                       8              Ntel Pharma                                   Arez White
                                                   Condemned Labz                                      Arsyn
                                       9
                                                     Olympus Labs                                   Bloodshr3d
                                      10            BAMF Nutrition                                Breaking Point
                                      11              Repp Sports                                 Broken Arrow
                                                    Chaos and Pain                            Cannibal Ferox Amped
                                      12
7150 East Camelback Road, Suite 285




                                                    Chaos and Pain                            Cannibal Inferno Amped
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                                    Chaos and Pain                                 Cannibal Riot
           (480) 421-1001




                                      14           Steel Supplements                               Charged-AF
                                                      Ntel Pharma                                ClenadrolX Black
                                      15
                                              Innovative Diet Labs (IDL)                           Cobra Strike
                                      16
                                                     Olympus Labs                               Conqu3r Unleashed
                                      17           Condemned Labz                                     Convict
                                      18     Xcel Sports Nutrition (XLSN)                       Crackhead Xtreme
                                                Hardcore Formulations                             Crank-N-Stein
                                      19
                                                    Athletic Elite 10                        Danger Zone Pre-Workout
                                      20             Platinum Labs                                    Defcon
                                      21             Muscle Force                                     Defiant
                                                     Muscle Force                               Defiant Unleashed
                                      22
                                                        Redcon1                                     Double Tap
                                      23      Innovative Diet Labs (IDL)                          Dragon Venom
                                      24            Blackstone Labs                                Dust Extreme
                                                    Blackstone Labs                                   Dust X
                                      25
                                                Inspired Nutraceuticals                          DVST8 Crimson
                                      26
                                                Inspired Nutraceuticals                         DVST8 White Cut
                                      27          Metabolic Nutrition                             E.S.P. Extreme
                                      28          Metabolic Nutrition                           E.S.P. Pre-Workout
                                                     InnovaPharm                                    Enduralean

                                                                                  28
                                           Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 29 of 68


                                       1        Product Manufacturer                        Product Name
                                                       Killer Labz                           Executioner
                                       2
                                                       Killer Labz                           Exterminator
                                       3    Active Alliance Nutrition (AAN)           Fat Burner Extreme DMHA
                                       4            Apocalypse Labz                               Feral
                                                       Man Sports                             Game Day
                                       5
                                                     Centurion Labz                      God of Rage Reloaded
                                       6
                                                    Destine Nutrition                         Gold Dust
                                       7            Sparta Nutrition                         Hydra Shred
                                       8        Hi-Tech Pharmaceuticals                      HydroxyElite
                                                     Olympus Labs                                Ignit3
                                       9
                                                         GoldStar                               Infrared
                                      10         Inspired Nutraceuticals                          KOR
                                      11            Sparta Nutrition                            Kraken
                                                     Centurion Labz                            Legion 2
                                      12
7150 East Camelback Road, Suite 285




                                                      InnovaPharm                              Limitless
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                                       Ntel Pharma                            Lipo-Hack
           (480) 421-1001




                                      14                 MyoBlox                                  Loco
                                      15                 GoldStar                              New Jack
                                                        IP Pharma                        Nitro NCG Reloaded
                                      16
                                                      InnovaPharm                              Novaburn
                                      17              InnovaPharm                          Novarage Xtreme
                                      18      Greymark Pharmaceuticals                   Octadrene ECA Stack
                                              Greymark Pharmaceuticals                    Octadrene Hardcore
                                      19
                                                   Outbreak Nutrition                          Pathogen
                                      20                NooWave                                   Powr
                                      21          Kaz Sports Nutrition                      Pre Meditated
                                            Active Alliance Nutrition (AAN)        Pre-Workout Extreme 1,5-DMHA
                                      22
                                            Active Alliance Nutrition (AAN)          Pre-Workout Extreme DMHA
                                      23            Muscle Elements                           PreCre XS
                                      24             Muscle Junkie                               Psycho
                                      25             Hard Line Labs                            Purerage
                                                     Purge Nutrition                          Purge PRE
                                      26
                                                    Athletic Elite 10                        Pyroheptane
                                      27                   RXS                                  Radiate
                                      28           ANS Performance                                Rave
                                                       Repp Sports                                Raze

                                                                              29
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 30 of 68


                                       1           Product Manufacturer                               Product Name
                                                       Olympus Labs                                        Re1gn
                                       2
                                                        Repp Sports                                        Reactr
                                       3             Outbreak Nutrition                                   Reclaim
                                       4               Chaos and Pain                                     Red Sky
                                                        Merica Labz                                Red, White & Boom
                                       5
                                                   Hard Rock Supplements                               Seismic Surge
                                       6
                                                     Steel Supplements                                 Shredded-AF
                                       7      Total Body Nutrition (TBN) Labs                             Shredder
                                       8                Iron Addicts                                  Sidewalk Kraka
                                                        Tim Muriello                                     Spazmatic
                                       9
                                                      Primal Nutrition                             Stand The F%#K Up
                                      10         Innovative Diet Labs (IDL)                       Stryker Black Ops SFF
                                      11         Innovative Diet Labs (IDL)                         Stryker Preemptive
                                                  Hi-Tech Pharmaceuticals                                Synadrene
                                      12
7150 East Camelback Road, Suite 285




                                                     Metabolic Nutrition                                 Synedrex
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                                        NutraClipse                                   Thermo Bombs
           (480) 421-1001




                                      14                  Redcon1                                        Total War
                                      15                  GoldStar                                        Triple X
                                                          Pure Labs                                      Turbo 2.0
                                      16
                                                        Ntel Pharma                                    Valkyrie Burn
                                      17                MuscleForce                                      Vanquish
                                      18              Dragon Pharma                                        Venom
                                                          GoldStar                                         Viper
                                      19
                                                        Iron Addicts                                    Will Power
                                      20

                                      21         108.     All of the products listed above include the drug ingredient DMHA, yet all

                                      22   of the products have been sold and falsely marketed on NetNutri’s website as Dietary

                                      23   Supplements.

                                      24         109.     NetNutri’s website includes numerous false and material claims about

                                      25   DMHA and the products NetNutri sells that include DMHA.

                                      26         110.     Despite knowing that DMHA is a drug ingredient not legal for sale in a

                                      27   Dietary Supplement, NetNutri made the conscious decision to profit from its false

                                      28   marketing of DMHA products as Dietary Supplements.


                                                                                       30
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 31 of 68


                                       1          111.   By marketing DMHA (a drug) as an ingredient in “Dietary Supplements”

                                       2   on NetNutri.com, NetNutri has created a serious health risk to consumers. The labels

                                       3   and advertising for the DMHA products falsely represent to consumers that the

                                       4   statements made have not been evaluated by the FDA, but, in fact, the FDA has

                                       5   determined that DMHA is a drug. Accordingly, products that include DMHA are not

                                       6   safe and products that contain DMHA are illegal for sale as Dietary Supplements.

                                       7   Motivated by greed, NetNutri made the conscious decision to profit from its false

                                       8   marketing of the DMHA products identified above. To do so, NetNutri has made false

                                       9   and material representations to consumers regarding DMHA and intentionally misled

                                      10   consumers to believe that when the products NetNutri sells include DMHA, the

                                      11   ingredient DMHA: (1) has not been evaluated by the FDA; (2) is legal for sale in a

                                      12   Dietary Supplement; (3) is safe; (4) is natural; and (5) is a Dietary Ingredient.
7150 East Camelback Road, Suite 285




                                                  112.   Accordingly, NetNutri’s intentionally mislabeled, misbranded, adulterated,
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   unsafe, illegal, and falsely advertised products that contain the drug ingredient DMHA

                                      15   should never have been in the marketplace, nor entitled to any sales. Any revenue earned

                                      16   from the sale of these misbranded, adulterated, unsafe, and illegal products is ill-gotten

                                      17   gains and must be disgorged.

                                      18   IV.    BMPEA
                                      19          A.     BMPEA IS A DRUG
                                      20          113.   Several products sold and advertised on NetNutri’s website include the
                                      21   ingredient:    beta-methyl-phenylethylamine,       beta-methylphenethylamine,       R-beta-
                                      22   methylphenylethylamine. These synonyms for this ingredient are more commonly
                                      23   known as “BMPEA.”
                                      24          114.   In order to mask the presence of BMPEA in Dietary Supplement products,
                                      25   many of the products that NetNutri sells include this drug ingredient deceitfully listed as
                                      26   a botanical (botanical cover) on their product labels.
                                      27          115.   Here, the botanical cover is either Acacia rigidula or Senegalia berlandieri.
                                      28   Neither of these plant materials is included in any of the products identified here;


                                                                                        31
                                                Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 32 of 68


                                       1   instead, the synthetic material BMPEA, which is a drug manufactured in a factory in

                                       2   China, is included in the product.

                                       3           116.   The FDA has determined that BMPEA is not a dietary ingredient. As such,

                                       4   BMPEA can never be included in a Dietary Supplement under 21 U.S.C. § 321(ff).

                                       5   Accordingly, any product labeled as a Dietary Supplement that includes the ingredient

                                       6   BMPEA on the label is “misbranded” under 21 U.S.C. § 343(a)(1) because: listing a

                                       7   drug (BMPEA) as an ingredient in the supplement facts panel of a Dietary Supplement

                                       8   constitutes “misbranding” “in that the labeling is false and misleading in any particular”;

                                       9   a drug (BMPEA) is not, and cannot be, a dietary ingredient, thus any Dietary

                                      10   Supplement label that lists BMPEA as a dietary ingredient is both false and misleading,

                                      11   therefore, any product that lists BMPEA on the label is misbranded. Likewise, any

                                      12   product labeled as a Dietary Supplement that contains the drug BMPEA is “adulterated”
7150 East Camelback Road, Suite 285




                                           under 21 U.S.C. §§ 342(f)(1)(b) and 350b because BMPEA (even if it could be a Dietary
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   Ingredient) is a New Dietary Ingredient (NDI) that has not, and cannot pass the long

                                      15   checklist of regulatory, and safety requirements for a New Dietary Ingredient to become

                                      16   compliant, and legal for use in a Dietary Supplement. Accordingly, misbranded and

                                      17   adulterated products, like those that include the drug BMPEA, cannot be sold in

                                      18   interstate commerce under U.S.C. 21 § 331(a), which prohibits “the introduction or

                                      19   delivery for introduction into interstate commerce any food [or] drug, that is adulterated

                                      20   or misbranded.” Finally, because BMPEA is “adulterated” under 21 U.S.C § 350b, any

                                      21   product that contains BMPEA is, by law, unsafe and prohibited for sale under 21 U.S.C.

                                      22   § 331(v), which prohibits “the introduction or delivery for introduction into interstate

                                      23   commerce of a Dietary Supplement that is unsafe under section 350b of this title.”

                                      24           117.   The FDA has conclusively determined that BMPEA is not legal for sale in

                                      25   Dietary Supplements. It has sent warning letters to at least seven different companies

                                      26   that market and sell Dietary Supplements that include this ingredient. 16

                                      27
                                           16
                                                   FDA Warning letters related to BMPEA are attached as Exhibit D.
                                      28


                                                                                        32
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 33 of 68


                                       1         118.   As just one example, in an April 22, 2015 warning letter to Better Body

                                       2   Sports, LLC, the FDA unequivocally stated, “BMPEA is not a dietary ingredient.”

                                       3   Continuing, the FDA noted, “Declaring BMPEA in your product labeling as a dietary

                                       4   ingredient causes your product marketed as Dietary Supplement to be misbranded under

                                       5   section 403(a)(1) of the Act [21 U.S.C. § 343(a)(1)] in that the labeling is false or

                                       6   misleading in any particular.” Any misbranded product cannot be sold in commerce

                                       7   under 21 U.S.C. § 331(a)(1).

                                       8         119.   And finally, as stated above, any product that includes BMPEA cannot be

                                       9   sold as a “Dietary Supplement.” Any product labeled as a “Dietary Supplement” that

                                      10   includes BMPEA is:

                                      11                 misbranded under 21 U.S.C. § 343(a)(1);

                                      12                 adulterated under 21 U.S.C. § 342(f)(1)(b);
7150 East Camelback Road, Suite 285




                                                         not legal for sale as a Dietary Supplement under 21 U.S.C. § 331(a)
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14                    (because it is adulterated and misbranded);

                                      15                 unsafe and adulterated under 21 U.S.C. § 350(b);

                                      16                 prohibited for sale under 21 U.S.C. § 331(v); and

                                      17                 not permitted for sale in interstate commerce under 21 U.S.C. § 331(d).

                                      18
                                                 120.   Any product that includes BMPEA cannot reasonably be expected to be
                                      19
                                           “safe.” BMPEA is not safe.
                                      20
                                                 121.   In addition, the labels and advertising for products that contain BMPEA
                                      21
                                           falsely represent to consumers that the statements made on the label have not been
                                      22
                                           evaluated by the FDA. In truth, the FDA has evaluated BMPEA and determined that
                                      23
                                           BMPEA is not a dietary ingredient and that products labeled as Dietary Supplements
                                      24
                                           that contain BMPEA are not safe, and not legal for sale as Dietary Supplements.
                                      25
                                                B.      NETNUTRI’S FALSE ADVERTISING OF BMPEA PRODUCTS
                                      26
                                                 122.   In direct violation of federal law, NetNutri continues to market and sell
                                      27
                                           pre-workout products labeled as Dietary Supplements that contain BMPEA, which
                                      28
                                           compete directly with products sourced from ThermoLife.

                                                                                      33
                                           Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 34 of 68


                                       1      123.   These products include the following:

                                       2
                                              Product Manufacturer                                  Product Name
                                       3      Hi-Tech Pharmaceuticals                                 Adderex SR
                                       4      Hi-Tech Pharmaceuticals                               Attention Link
                                                   Chaos and Pain                                   Cannibal Ferox
                                       5
                                                   Chaos and Pain                              Cannibal Ferox Amped
                                       6           Chaos and Pain                                  Cannibal Genius
                                       7     Cloma Pharma Laboratories                               China White
                                                   Schwartz Labs                                     Demon Seed
                                       8
                                                  iForce Nutrition                                  Dexaprine XR
                                       9   NICWL/Hi-Tech Pharmaceuticals                             ECA Xtreme
                                      10      Hi-Tech Pharmaceuticals                                  Fastin-RR
                                              Hi-Tech Pharmaceuticals                                  Fastin-XR
                                      11
                                                 Shred Supplements                                      Fat Burn
                                      12
7150 East Camelback Road, Suite 285




                                                  Core Nutritionals                                  Fury Extreme
     Scottsdale, Arizona 85251




                                      13           Schwartz Labs                                     Green Stinger
     Kercsmar & Feltus PLLC




                                           NICWL/Hi-Tech Pharmaceuticals                             Hydroxyslim
           (480) 421-1001




                                      14
                                                     CTD Labs                                         Hyper Cuts
                                      15
                                                 Swinney Nutrition                                    HyperLean
                                      16              ProSupps                                          I-Focus
                                      17              Nubreed                                           Insanity
                                                   ASR Research                                        Invincible
                                      18
                                                   Schwartz Labs                                      Lean & Hot
                                      19      Hi-Tech Pharmaceuticals                                  Lipodrene
                                      20      Hi-Tech Pharmaceuticals                            Lipodrene Hardcore
                                      21
                                              Hi-Tech Pharmaceuticals                        Lipodrene Hardcore Ephedra
                                              Hi-Tech Pharmaceuticals                             Lipodrene Xtreme
                                      22
                                               ALR Industries (ALRI)                                  Lipotherm
                                      23             Sports One                                   Ma Huang RFA-1
                                      24   NICWL/Hi-Tech Pharmaceuticals                          Megadrine RFA-1
                                                APS Nutrition (APS)                               Mesomorph V2.0
                                      25
                                                   Health Source                                  Metabolean Ultra
                                      26       American Generic Labs                                  Metabothin
                                      27      Hi-Tech Pharmaceuticals                               N.O. Overload
                                               ALR Industries (ALRI)                            N'Gorge NOS Extreme
                                      28
                                                     IP Pharma                                   Nitro NCG Reloaded

                                                                                  34
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 35 of 68


                                       1         Product Manufacturer                              Product Name
                                                        CTD Labs                                       Noxipro
                                       2
                                                        CTD Labs                                  Noxipro Chrome
                                       3                Beta Labs                               Oxyphen XR AMP'D
                                       4             Pharma Athlete                          Pharma Athlete Pre-Workout
                                                     Pharma Athlete                          Pharma Athlete Thermogenic
                                       5
                                                   APS Nutrition (APS)                               Phenadrine
                                       6        Cloma Pharma Laboratories                            Razzadrene
                                       7               Rhino Rush                             Rhino Rush Energy (shot)
                                                       Rhino Rush                             Rhino Rush Pre-Workout
                                       8
                                                  American Generic Labs                             Ripped Power
                                       9      NICWL/Hi-Tech Pharmaceuticals                          Ripped Up
                                      10         Hi-Tech Pharmaceuticals                         Stimerex Hardcore
                                      11         Hi-Tech Pharmaceuticals                            Stimerex-ES
                                                 Hi-Tech Pharmaceuticals                        Stimerex-ES Ephedra
                                      12
7150 East Camelback Road, Suite 285




                                                       R+D Body                                       Super XD
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                                  American Generic Labs                           Superdrine RX-10
           (480) 421-1001




                                      14             iForce Nutrition                                Thermoxyn
                                                   Alpha Pro Nutrition                               Thyroxagen
                                      15
                                                      Schwartz Labs                                 Ultimate Burn
                                      16                 Nubreed                                     Undisputed
                                      17                Prosupps                                        Vanish
                                                  ALR Industries (ALRI)                           Viper Hyperdrive
                                      18
                                                  ALR Industries (ALRI)                         Viper Hyperdrive 5.0
                                      19          American Generic Labs                             Yellow Devils
                                      20         Hi-Tech Pharmaceuticals                          Yellow Scorpion
                                      21           APS Nutrition (APS)                             Yellow Thunder

                                      22         124.     All of the products listed above include the drug ingredient BMPEA, yet

                                      23   all of the products have been sold and falsely marketed on NetNutri’s website as Dietary

                                      24   Supplements.

                                      25         125.     NetNutri’s website includes numerous false and material claims about

                                      26   BMPEA and the products NetNutri sells that include BMPEA.

                                      27

                                      28


                                                                                      35
                                                Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 36 of 68


                                       1           126.   Despite knowing that BMPEA is not legal for sale as a Dietary

                                       2   Supplement, NetNutri made the conscious decision to profit from its false marketing of

                                       3   BMPEA products as Dietary Supplements.

                                       4           127.   By marketing BMPEA as an ingredient in “Dietary Supplements” on

                                       5   NetNutri.com, NetNutri has created a serious health risk to consumers. The labels and

                                       6   advertising for the BMPEA products falsely represent to consumers that the statements

                                       7   made have not been evaluated by the FDA, but, in fact, the FDA has determined that

                                       8   BMPEA is not a dietary ingredient and that products that contain BMPEA are

                                       9   misbranded. Motivated by greed, NetNutri made the conscious decision to profit from its

                                      10   false marketing of the BMPEA products identified above. To do so, NetNutri has made

                                      11   false and material representations to consumers regarding BMPEA and intentionally

                                      12   misled consumers to believe that when the products NetNutri sells include BMPEA, the
7150 East Camelback Road, Suite 285




                                           ingredient BMPEA: (1) has not been evaluated by the FDA; (2) is legal for sale in a
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   Dietary Supplement; (3) is safe; (4) is natural; and (5) is a Dietary Ingredient.

                                      15           128.   Accordingly, NetNutri’s intentionally mislabeled, misbranded, adulterated,

                                      16   unsafe, illegal, and falsely advertised products that contain the drug ingredient BMPEA

                                      17   should never have been in the marketplace, nor entitled to any sales. Any revenue earned

                                      18   from the sale of these misbranded, adulterated, unsafe, and illegal products is ill-gotten

                                      19   gains and must be disgorged.

                                      20   V.      METHYLSYNEPHRINE

                                      21            A.    METHYLSYNEPHRINE IS A DRUG

                                      22           129.   Several products sold and advertised on NetNutri’s website include the

                                      23   ingredient:      oxilofrine,     oxyfrine,         oxyephedrine,     and       4-[1-hydroxy-

                                      24   2(methylaminoprpyl)phenol. These synonyms for this ingredient are referred to herein as

                                      25   “Methylsynephrine.” Methylsynephrine is also known also as Suprifen or Carnigen.

                                      26           130.   In order to mask the presence of Methylsynephrine in Dietary Supplement

                                      27   products, many of the products that NetNutri sells include this drug ingredient

                                      28   deceitfully listed as a botanical (botanical cover) on their product labels.


                                                                                         36
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 37 of 68


                                       1          131.    Here, the botanical cover is either Acacia rigidula or Senegalia berlandieri.

                                       2   Neither of these plant materials is included in any of the products identified here;

                                       3   instead, the synthetic material Methylsynephrine, which is a drug manufactured in a

                                       4   factory in China, is included in the product.

                                       5          132.    The FDA has determined that Methylsynephrine is not a dietary

                                       6   ingredient. As such, Methylsynephrine can never be included in a Dietary Supplement

                                       7   under 21 U.S.C. § 321(ff). Accordingly, any product labeled as a Dietary Supplement

                                       8   that includes the ingredient Methylsynephrine on the label is “misbranded” under 21

                                       9   U.S.C. § 343(a)(1) because: listing a drug (Methylsynephrine) as an ingredient in the

                                      10   supplement facts panel of a Dietary Supplement constitutes “misbranding” “in that the

                                      11   labeling is false and misleading in any particular”; a drug (Methylsynephrine) is not, and

                                      12   cannot be, a dietary ingredient, thus any Dietary Supplement label that lists
7150 East Camelback Road, Suite 285




                                           Methylsynephrine as a dietary ingredient is both false and misleading, therefore, any
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   product that lists Methylsynephrine on the label is misbranded. Likewise, any product

                                      15   labeled as a Dietary Supplement that contains the drug ingredient Methylsynephrine is

                                      16   “adulterated” under 21 U.S.C. §§ 342(f)(1)(b) and 350b because Methylsynephrine

                                      17   (even if it could be a dietary ingredient) is a New Dietary Ingredient (NDI) that has not,

                                      18   and cannot, pass the long checklist of regulatory and safety requirements for a New

                                      19   Dietary Ingredient to become compliant, and legal for use in a Dietary Supplement.

                                      20   Accordingly,    misbranded     and   adulterated     products,   like   those   that   include

                                      21   Methylsynephrine, cannot be sold in interstate commerce under U.S.C. 21 § 331(a),

                                      22   which prohibits “the introduction or delivery for introduction into interstate commerce

                                      23   any food, [or] drug, that is adulterated or misbranded.” Furthermore, because

                                      24   Methylsynephrine is “adulterated” under 21 U.S.C § 350b, any product that contains

                                      25   Methylsynephrine is, by law, unsafe and prohibited for sale under 21 U.S.C. § 331(v),

                                      26   which prohibits “the introduction or delivery for introduction into interstate commerce

                                      27   of a Dietary Supplement that is unsafe under section 350b of this title.” Finally, because

                                      28   Methylsynephrine is a new drug, for which substantial clinical trials have been


                                                                                           37
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 38 of 68


                                       1   conducted and made public, it can never be a dietary ingredient under 21 U.S.C. §

                                       2   (ff)(3)(B)(ii). For this reason as well, any product that includes Methylsynephrine is also

                                       3   prohibited for sale in interstate commerce as a Dietary Supplement under 21 U.S.C. §

                                       4   331(ll), which prohibits “the introduction or delivery for introduction into interstate

                                       5   commerce of any food to which has been added a drug approved under section 355 of

                                       6   this title, or a drug or a biological product for which substantial clinical investigations

                                       7   have been instituted and for which the existence of such investigations has been made

                                       8   public.”

                                       9          133.   Methylsynephrine is used as the drug Oxilofrine as a treatment for

                                      10   hypotension in Europe. Medical studies on the use of this drug in Europe have found

                                      11   that it has significant effects on blood pressure and products that contain

                                      12   Methylsynephrine may present a risk for those with cardiovascular problems.
7150 East Camelback Road, Suite 285




                                                  134.   Because of the use of this material as a drug in Europe, we know it has
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   several potential very serious adverse side effects, including: Insomnia, Headaches,

                                      15   Shortness of Breath, Panic Attacks, Tremor, Increased Blood Pressure, Hypertension (in

                                      16   normal individuals), Increased Heart Rate, Increased Rate Pressure Product (Cardiac

                                      17   Hemodynamic Stress), Tachycardia, Cardiac Dysrhythmia (Irregular Heartbeat), Chest

                                      18   Pain, Heat Stroke, Heart Attack, Cerebral Hemorrhage (Stroke), Acute Liver Injury and

                                      19   Failure, Rhabdomyolysis, and Renal Injury.

                                      20          135.   According to Medwatch.com, the use of Methylsynephrine as a Dietary

                                      21   Supplement has resulted in several adverse event reports filed with the FDA through

                                      22   July 2016. Individuals that took supplements that contained this material have been

                                      23   hospitalized. Consistent with the significant side effects demonstrated by the use of this

                                      24   ingredient as a drug in Europe, the majority of these adverse event reports indicate that

                                      25   the individual suffered a cardiac-related episode.

                                      26          136.   Methylsynephrine is banned for use by athletes in competition by the

                                      27   WADA. None of the products that incorporate this ingredient contain a warning that the

                                      28


                                                                                       38
                                                Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 39 of 68


                                       1   ingredient is banned by the WADA, the NCAA, Olympics, and other legitimate sports

                                       2   organizations.

                                       3           137.   The Department of Defense has also listed Methylsynephrine as a banned

                                       4   substance, barring service members from using products that contain this ingredient.

                                       5           138.   The FDA has conclusively determined that Methylsynephrine is not legal

                                       6   for sale in Dietary Supplements. It has sent warning letters to at least six different

                                       7   companies that market and sell Dietary Supplements that include this ingredient. 17

                                       8           139.   As just one example, in a March 31, 2016 warning letter to NutraClipsa,

                                       9   Inc., the FDA unequivocally stated:

                                      10                  Methylsynephrine is not a vitamin, a mineral, an herb or other
                                                          botanical, or an amino acid. In addition, according to our
                                      11
                                                          research, methylsynephrine is not a dietary substance for use
                                      12                  by man to supplement the diet by increasing the total dietary
7150 East Camelback Road, Suite 285




                                                          intake. Finally, methylsynephrine is not a concentrate,
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                                          metabolite, constituent, extract, or combination of a vitamin;
           (480) 421-1001




                                      14                  mineral; herb or other botanical; amino acid; or dietary
                                                          substance for use by man to supplement the diet by increasing
                                      15                  the total dietary intake. Accordingly, methylsynephrine is not
                                                          a dietary ingredient within the definition set forth in section
                                      16
                                                          201(ff)(1) of the Act. Declaring methylsynephrine in your
                                      17                  product labeling as a dietary ingredient causes your
                                                          products marketed as dietary supplements to be misbranded
                                      18                  under section 403(a)(1) of the Act [21 U.S.C. § 343(a)(1)] in
                                      19                  that the labeling is false or misleading in any particular.

                                      20   (Emphasis added.)

                                      21           140.   And finally, as stated above, any product that includes Methylsynephrine

                                      22   cannot be sold as a “Dietary Supplement.” Any product labeled as a “Dietary

                                      23   Supplement” that includes Methylsynephrine is:

                                      24                   misbranded under 21 U.S.C. § 343(a)(1);

                                      25                   adulterated under 21 U.S.C. § 342(f)(1)(b);

                                      26

                                      27
                                           17
                                                   FDA Warning letters related to Methylsynephrine are attached as Exhibit E.
                                      28


                                                                                         39
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 40 of 68


                                       1                   not legal for sale as a Dietary Supplement under 21 U.S.C. § 331(a)

                                       2                     (because it is adulterated and misbranded);

                                       3                   unsafe and adulterated under 21 U.S.C. § 350(b);

                                       4                   prohibited for sale under 21 U.S.C. § 331(v);

                                       5                   not legal for sale because it includes an unapproved new drug under 21

                                       6                     U.S.C. § 355(a); and

                                       7                   not permitted for sale in interstate commerce under 21 U.S.C. § 331(d).

                                       8
                                                 141.     Any product that includes Methylsynephrine cannot reasonably be
                                       9
                                           expected to be “safe.” Methylsynephrine is not safe.
                                      10
                                                 142.     In addition, the labels and advertising for products that contain
                                      11
                                           Methylsynephrine falsely represent to consumers that the statements made on the label
                                      12
7150 East Camelback Road, Suite 285




                                           have not been evaluated by the FDA. In truth, the FDA has evaluated Methylsynephrine
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                           and determined that Methylsynephrine is not a dietary ingredient and that products
           (480) 421-1001




                                      14
                                           labeled as Dietary Supplements that contain Methylsynephrine are not safe, and not legal
                                      15
                                           for sale as Dietary Supplements.
                                      16
                                                 B.       NETNUTRI’S FALSE ADVERTISING OF METHYLSYNEPHRINE
                                      17
                                                 143.     In direct violation of federal law, NetNutri continues to market and sell
                                      18
                                           products labeled as Dietary Supplements that contain Methylsynephrine, which compete
                                      19
                                           directly with products sourced from ThermoLife.
                                      20
                                                 144.     These products include the following:
                                      21

                                      22              Product Manufacturer                             Product Name
                                                      Hard Rock Supplements                            Acceleration X
                                      23
                                                      Hi-Tech Pharmaceuticals                          Attention Link
                                      24              Innovative Laboratories                     Black Mamba Hyper Rush
                                      25              Hi-Tech Pharmaceuticals                           Black Piranha
                                                      Hi-Tech Pharmaceuticals                           Black Widow
                                      26
                                                          Chaos and Pain                               Cannibal Ferox
                                      27                  Chaos and Pain                           Cannibal Ferox Amped
                                      28                  Chaos and Pain                              Cannibal Genius


                                                                                       40
                                           Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 41 of 68


                                       1       Product Manufacturer                         Product Name
                                              Cloma Pharma Laboratories                       China White
                                       2
                                                    Schwartz Labs                            Demon Seed
                                       3           iForce Nutrition                          Dexaprine XR
                                       4        Innovative Laboratories                 Diablos ECA Fire Caps
                                                Innovative Laboratories                 Diablos Hyperburn V-10
                                       5
                                                      Sports One                              ECA Stack
                                       6
                                            NICWL/Hi-Tech Pharmaceuticals                    ECA Xtreme
                                       7       Hi-Tech Pharmaceuticals                           Fastin
                                       8       Hi-Tech Pharmaceuticals                         Fastin-RR
                                               Hi-Tech Pharmaceuticals                         Fastin-XR
                                       9
                                                     GE Pharma                                 Firestorm
                                      10            Schwartz Labs                            Green Stinger
                                      11        Innovative Laboratories                         HellFire
                                            NICWL/Hi-Tech Pharmaceuticals                    Hydroxyslim
                                      12
7150 East Camelback Road, Suite 285




                                                       Nubreed                                  Insanity
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                               Hi-Tech Pharmaceuticals                          Ionamin
           (480) 421-1001




                                      14            Schwartz Labs                             Lean & Hot
                                      15       Hi-Tech Pharmaceuticals                         Lipodrene
                                               Hi-Tech Pharmaceuticals                      Lipodrene Elite
                                      16
                                               Hi-Tech Pharmaceuticals                    Lipodrene Ephedra
                                      17       Hi-Tech Pharmaceuticals                    Lipodrene Hardcore
                                      18       Hi-Tech Pharmaceuticals                Lipodrene Hardcore Ephedra
                                               Hi-Tech Pharmaceuticals                     Lipodrene Xtreme
                                      19
                                                ALR Industries (ALRI)                          Lipotherm
                                      20              Sports One                           Ma Huang RFA-1
                                      21    NICWL/Hi-Tech Pharmaceuticals                  Megadrine RFA-1
                                                 APS Nutrition (APS)                       Mesomorph V2.0
                                      22
                                                 APS Nutrition (APS)                        Mesomorph V3
                                      23            Health Source                          Metabolean Ultra
                                      24        American Generic Labs                         Metabothin
                                      25            Health Source                           Methadrene-25
                                                      Sports One                             Methyl ECA
                                      26
                                                      Sports One                         Methyl Ephedra ECA
                                      27             Muscle Meds                         MethylBurn Extreme
                                      28      Cloma Pharma Laboratories                      Methyldrene
                                              Cloma Pharma Laboratories                    Methyldrene Elite

                                                                              41
                                           Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 42 of 68


                                       1        Product Manufacturer                        Product Name
                                                 Delta Health Products                        Methylzene
                                       2
                                               Hi-Tech Pharmaceuticals                      N.O. Overload
                                       3        ALR Industries (ALRI)                   N'Gorge NOS Extreme
                                       4        Hard Rock Supplements                         OxyXtreme
                                                     Pharma Athlete                  Pharma Athlete Pre-Workout
                                       5
                                                     Pharma Athlete                  Pharma Athlete Thermogenic
                                       6
                                                  APS Nutrition (APS)                         Phenadrine
                                       7          Metabolic Nutrition                          Phenolox
                                       8                 ANC                                Rage X Version
                                              Cloma Pharma Laboratories                       Razzadrene
                                       9
                                                    Prime Nutrition                              Redux
                                      10              Rhino Rush                     Rhino Rush Energy (capsules)
                                      11              Rhino Rush                      Rhino Rush Energy (shot)
                                                      Rhino Rush                       Rhino Rush Pre-Workout
                                      12
7150 East Camelback Road, Suite 285




                                                American Generic Labs                        Ripped Power
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                            NICWL/Hi-Tech Pharmaceuticals                     Ripped Up
           (480) 421-1001




                                      14       Hi-Tech Pharmaceuticals                    Stimerex Hardcore
                                      15       Hi-Tech Pharmaceuticals                       Stimerex-ES
                                               Hi-Tech Pharmaceuticals                   Stimerex-ES Ephedra
                                      16
                                                American Generic Labs                     Superdrine RX-10
                                      17               Sports One                             Thermalean
                                      18              NutraClipse                           Thermo Bombs
                                                      NutraClipse                    Thermo Bombs Hyper Shock
                                      19
                                                    iForce Nutrition                          Thermoxyn
                                      20       Genetic Edge Compounds                      TNT Thermanite
                                      21             Schwartz Labs                           Ultimate Burn
                                                        Nubreed                               Undisputed
                                      22
                                                   Enriched Nutrients                           Velocity
                                      23        ALR Industries (ALRI)                      Viper Hyperdrive
                                      24        ALR Industries (ALRI)                    Viper Hyperdrive 5.0
                                      25               Sports One                            Whacked Out
                                                Hard Rock Supplements                     Yellow Bullet AMP
                                      26
                                            Accelerated Sports Nutraceuticals                Yellow Burst
                                      27        American Generic Labs                        Yellow Devils
                                      28       Hi-Tech Pharmaceuticals                     Yellow Scorpion
                                                  APS Nutrition (APS)                       Yellow Thunder

                                                                                42
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 43 of 68


                                       1          145.    All of the products listed above include the drug Methylsynephrine, yet all

                                       2   of the products have been sold and falsely marketed on NetNutri’s website as Dietary

                                       3   Supplements.

                                       4          146.    NetNutri’s website includes numerous false and material claims about

                                       5   Methylsynephrine and the products NetNutri sells that include Methylsynephrine.

                                       6          147.    By marketing Methylsynephrine (a drug) as an ingredient in “Dietary

                                       7   Supplements” on NetNutri.com, NetNutri has created a serious health risk to consumers.

                                       8   The labels and advertising for the Methylsynephrine products falsely represent to

                                       9   consumers that the statements made have not been evaluated by the FDA, but, in fact,

                                      10   the FDA has determined that: Methylsynephrine is not a dietary ingredient; products that

                                      11   contain Methylsynephrine are illegal; products that include Methylsynephrine are not

                                      12   safe; and, Methylsynephrine is a drug that is illegal for sale in Dietary Supplements.
7150 East Camelback Road, Suite 285




                                           Motivated by greed, NetNutri made the conscious decision to profit from its false
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   marketing of the Methylsynephrine products identified above. To do so, NetNutri has

                                      15   made false and material representations to consumers regarding Methylsynephrine and

                                      16   intentionally misled consumers to believe that when the products NetNutri sells include

                                      17   Methylsynephrine, the ingredient Methylsynephrine: (1) has not been evaluated by the

                                      18   FDA; (2) is legal for sale in a Dietary Supplement; (3) is safe; (4) is natural; and (5) is a

                                      19   Dietary Ingredient.

                                      20          148.    Accordingly, NetNutri’s intentionally mislabeled, misbranded, adulterated,

                                      21   unsafe, illegal, and falsely advertised products that contain the drug ingredient

                                      22   Methylsynephrine should never have been in the marketplace, nor entitled to any sales.

                                      23   Any revenue earned from the sale of these misbranded, adulterated, unsafe, and illegal

                                      24   products is ill-gotten gains and must be disgorged.

                                      25   VI.    ISOPROPYLNORSYNERPHRINE

                                      26          A.      ISOPROPYLNORSYNERPHRINE IS A DRUG

                                      27          149.    Several products sold and advertised on NetNutri’s website include the

                                      28   ingredient:   Isopropyloctopamine      hydrochloride,    isopropyloctopamine,     deterenol,


                                                                                        43
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 44 of 68


                                       1   Betaphrine, and dl-M.I.39. These synonyms for this ingredient are more commonly

                                       2   known as “Isopropylnorsynephrine.”

                                       3            150.   Isopropylnorsynephrine is a synthetic drug manufactured in a factory in

                                       4   China.

                                       5            151.   The FDA has determined that Isopropylnorsynephrine is a new drug. As

                                       6   such, Isopropylnorsynephrine can never be included in a Dietary Supplement under 21

                                       7   U.S.C. § 321(ff). Accordingly, any product labeled as a Dietary Supplement that

                                       8   includes the ingredient Isopropylnorsynephrine on the label is “misbranded” under 21

                                       9   U.S.C. § 343(a)(1) because: listing a drug (Isopropylnorsynephrine) as an ingredient in

                                      10   the supplement facts panel of a Dietary Supplement constitutes “misbranding” “in that

                                      11   the labeling is false and misleading in any particular”; a drug (Isopropylnorsynephrine)

                                      12   is not, and cannot be, a dietary ingredient, thus any Dietary Supplement label that lists
7150 East Camelback Road, Suite 285




                                           Isopropylnorsynephrine as a dietary ingredient is both false and misleading, therefore,
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   any product that lists Isopropylnorsynephrine on the label is misbranded. Likewise, any

                                      15   product labeled as a Dietary Supplement that contains the drug ingredient

                                      16   Isopropylnorsynephrine is “adulterated” under 21 U.S.C. §§ 342(f)(1)(b) and 350b

                                      17   because Isopropylnorsynephrine (even if it could be a dietary ingredient) is a New

                                      18   Dietary Ingredient (NDI) that (as a drug) has not, and cannot pass the long checklist of

                                      19   regulatory and safety requirements for a New Dietary Ingredient to become compliant,

                                      20   and legal for use in a Dietary Supplement. Accordingly, misbranded and adulterated

                                      21   products, like those that include Isopropylnorsynephrine, cannot be sold in interstate

                                      22   commerce under U.S.C. 21 § 331(a), which prohibits “the introduction or delivery for

                                      23   introduction into interstate commerce any food [or] drug . . . that is adulterated or

                                      24   misbranded.” Furthermore, because Isopropylnorsynephrine is “adulterated” under 21

                                      25   U.S.C § 350b, any product that contains Isopropylnorsynephrine is, by law, unsafe and

                                      26   prohibited for sale under 21 U.S.C. § 331(v), which prohibits “the introduction or

                                      27   delivery for introduction into interstate commerce of a Dietary Supplement that is unsafe

                                      28   under section 350b of this title.” Finally, because Isopropylnorsynephrine is a “new


                                                                                       44
                                                Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 45 of 68


                                       1   drug” any product that includes Isopropylnorsynephrine is also prohibited for sale in

                                       2   interstate commerce under 21 U.S.C. § 335(a), and not permitted for sale in interstate

                                       3   commerce under 21 U.S.C. § 331(d).

                                       4           152.   On September 4, 2004, Syntech International, Inc. submitted a “Premarket

                                       5   Notification for a New Dietary Ingredient: Betaphrine” to the FDA. This Premarket

                                       6   Notification identified Isopropyloctopamine hydrochloride as one of the “chemical

                                       7   names” for Betaphrine.

                                       8           153.   In response to Syntech International, Inc.’s submission, on December 6,

                                       9   2004, the FDA stated: “FDA has carefully considered the information in your

                                      10   submission and we have concluded that ‘Betaphrine’ is not a dietary ingredient under 21

                                      11   U.S.C. 321(ff)(1). Betaphrine appears to be a chemically synthesized substance.” 18

                                      12           154.   The FDA further concluded, “Insomuch as such product is clearly not a
7150 East Camelback Road, Suite 285




                                           dietary ingredient, as discussed above, or a conventional food, this is a ‘drug’ under 21
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   U.S.C. 321(g)(1)(C).”

                                      15           155.   Isopropylnorsynephrine was recently detected in Dietary Supplements that

                                      16   caused adverse events in consumers in the Netherlands. Adverse effects such as cardiac

                                      17   arrest, heart palpitations, chest pain, nausea, and headache were reported by the users of

                                      18   these products.

                                      19           156.   Isopropylnorsynephrine is banned for use by athletes in competition by

                                      20   WADA. None of the products that incorporate this ingredient contain a warning that the

                                      21   ingredient is banned by the WADA, the NCAA, Olympics, and other legitimate sports

                                      22   organizations.

                                      23           157.   And     finally,   as    stated        above,   any   product   that    includes

                                      24   Isopropylnorsynephrine cannot be sold as a “Dietary Supplement.” Any product labeled

                                      25   as a “Dietary Supplement” that includes Isopropylnorsynephrine is:

                                      26                   misbranded under 21 U.S.C. § 343(a)(1);

                                      27
                                           18
                                                   The FDA’s December 6, 2004 letter to Syntech International, Inc. is attached as Exhibit
                                      28   F.


                                                                                            45
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 46 of 68


                                       1                   adulterated under 21 U.S.C. § 342(f)(1)(b);

                                       2                   not legal for sale as a Dietary Supplement under 21 U.S.C. § 331(a)

                                       3                     (because it is “adulterated” and “misbranded”);

                                       4                   unsafe and adulterated under 21 U.S.C. § 350(b);

                                       5                   prohibited for sale under 21 U.S.C. § 331(v); and

                                       6                   not legal for sale because it includes an unapproved new drug under 21

                                       7                     U.S.C. § 355(a); and

                                       8                   not permitted for sale in interstate commerce under 21 U.S.C. § 331(d).

                                       9
                                                 158.     Any product that includes Isopropylnorsynephrine cannot reasonably be
                                      10
                                           expected to be “safe.” Isopropylnorsynephrine is not safe.
                                      11
                                                 159.     In addition, the labels and advertising for products that contain
                                      12
7150 East Camelback Road, Suite 285




                                           Isopropylnorsynephrine falsely represent to consumers that the statements made on the
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                           label have not been evaluated by the FDA. In truth, the FDA has evaluated
           (480) 421-1001




                                      14
                                           Isopropylnorsynephrine and determined that Isopropylnorsynephrine is a drug.
                                      15
                                           Accordingly,     products     labeled    as        Dietary   Supplements   that   contain
                                      16
                                           Isopropylnorsynephrine are not safe, and not legal for sale as Dietary Supplements.
                                      17
                                                 B. NETNUTRI’S FALSE ADVERTISING OF
                                      18            ISOPROPYLNORSYNERPHRINE PRODUCTS
                                      19         160.     In direct violation of federal law, NetNutri continues to market and sell
                                      20   Dietary Supplements that contain Isopropylnorsynephrine, which compete directly with
                                      21   products sourced from ThermoLife.
                                      22         161.     These products include the following:
                                      23
                                                    Product Manufacturer                                 Product Name
                                      24
                                                          VPX Sports                                    12 Gauge Shotgun
                                      25               Steel Supplements                                   Amped-AF
                                      26         Extreme Products Group (EPG)                               Blue Ice
                                                        Chaos and Pain                                   Cannibal Ferox
                                      27
                                                        Chaos and Pain                                    Cannibal Riot
                                      28                iForce Nutrition                                  Dexaprine XR


                                                                                         46
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 47 of 68


                                       1           Product Manufacturer                                 Product Name
                                                        Psycho Pharma                                  Edge of Insanity
                                       2
                                                   Hi-Tech Pharmaceuticals                                   Fastin
                                       3           Hi-Tech Pharmaceuticals                                Fastin-RR
                                       4           Hi-Tech Pharmaceuticals                                Fastin-XR
                                                         VPX Sports                                         Friction
                                       5
                                                   Hi-Tech Pharmaceuticals                                 Ionamin
                                       6
                                                   Hi-Tech Pharmaceuticals                            Lipodrene Xtreme
                                       7            ALR Industries (ALRI)                                 Lipotherm
                                       8             APS Nutrition (APS)                               Mesomorph V2.0
                                                     APS Nutrition (APS)                                Mesomorph V3
                                       9
                                                    ALR Industries (ALRI)                           N’Gorge NOS Extreme
                                      10                   Gen One                                     Old Jack Extreme
                                      11                  Beta Labs                                  Oxyphen XR AMP'D
                                                   Hard Rock Supplements                                  OxyXtreme
                                      12
7150 East Camelback Road, Suite 285




                                                        Pharma Athlete                           Pharma Athlete Pre-Workout
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                                         VPX Sports                            Redline Ultra Hardcore (capsules)
           (480) 421-1001




                                      14                 VPX Sports                                  Redline White Heat
                                      15              Steel Supplements                                  Shredded-AF
                                                 Xcel Sports Nutrition (XLSN)                         Thermo Elite 1X3
                                      16
                                                  Genetic Edge Compounds                               TNT Thermanite
                                      17        Extreme Products Group (EPG)                               Turnt Up
                                      18            ALR Industries (ALRI)                              Viper Hyperdrive

                                      19
                                                 162.     All of the products listed above include the drug Isopropylnorsynephrine,
                                      20
                                           yet all of the products have been sold and falsely marketed on NetNutri’s website as
                                      21
                                           Dietary Supplements.
                                      22
                                                 163.     NetNutri’s website includes numerous false and material claims about
                                      23
                                           Isopropylnorsynephrine      and    the   products     NetNutri    sells   that   include
                                      24
                                           Isopropylnorsynephrine.
                                      25
                                                 164.     Despite knowing that Isopropylnorsynephrine is a drug ingredient that is
                                      26
                                           not legal for sale in a Dietary Supplement, NetNutri made the conscious decision to
                                      27
                                           profit from its false marketing of Isopropylnorsynephrine products as Dietary
                                      28
                                           Supplements.

                                                                                       47
                                                Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 48 of 68


                                       1           165.   By marketing Isopropylnorsynephrine (a drug) as an ingredient in “Dietary

                                       2   Supplements” on NetNutri.com, NetNutri has created a serious health risk to consumers.

                                       3   The labels and advertising for the Isopropylnorsynephrine products falsely represent to

                                       4   consumers that the statements made have not been evaluated by the FDA, but, in fact,

                                       5   the FDA has determined that: Isopropylnorsynephrine is not a dietary ingredient;

                                       6   products that contain Isopropylnorsynephrine are illegal; products that include

                                       7   Isopropylnorsynephrine are not safe; and Isopropylnorsynephrine is a drug that is illegal

                                       8   for sale in Dietary Supplements. Motivated by greed, NetNutri made the conscious

                                       9   decision to profit from its false marketing of the Isopropylnorsynephrine products

                                      10   identified above. To do so, NetNutri has made false and material representations to

                                      11   consumers regarding Isopropylnorsynephrine and intentionally misled consumers to

                                      12   believe that when the products NetNutri sells include Isopropylnorsynephrine, the
7150 East Camelback Road, Suite 285




                                           ingredient Isopropylnorsynephrine: (1) has not been evaluated by the FDA; (2) is legal
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   for sale in a Dietary Supplement; (3) is safe; (4) is natural; and (5) is a Dietary

                                      15   Ingredient.

                                      16           166.   Accordingly, NetNutri’s intentionally mislabeled, misbranded, adulterated,

                                      17   unsafe, illegal, and falsely advertised products that contain the drug ingredient

                                      18   Isopropylnorsynephrine should never have been in the marketplace, nor entitled to any

                                      19   sales. Any revenue earned from the sale of these misbranded, adulterated, unsafe, and

                                      20   illegal products is ill-gotten gains and must be disgorged

                                      21        THE ILLEGAL AROMATASE INHIBITORS AND ANABOLIC STEROIDS
                                      22
                                                 SOLD AND FALSELY ADVERTISED AS DIETARY SUPPLEMENTS BY
                                                                       NETNUTRI
                                      23

                                      24   I.      ARIMISTANE

                                      25           A.     ARIMISTANE IS A DRUG.

                                      26           167.   Several products sold and marketed on NetNutri’s website include the

                                      27   ingredient androsta 3,5-diene-7, 17-dione, commonly referred to as “Arimistane.”

                                      28           168.   Arimistane is an aromatase inhibitor.


                                                                                       48
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 49 of 68


                                       1         169.   Aromatase inhibitors are a class of prescription drugs prescribed for the

                                       2   treatment of breast cancer in postmenopausal woman.

                                       3         170.   Aromatase inhibitors, like Arimistane, are used, by bodybuilders to block

                                       4   an enzyme called aromatase. Aromatase helps convert testosterone into estrogen. By

                                       5   blocking aromatase, aromatase inhibitors decrease estrogen, while at the same time

                                       6   causing the body to increase testosterone production.

                                       7         171.   In 2010, the FDA issued warning letters to several Dietary Supplement

                                       8   companies that were illegally including aromatase inhibitors in products falsely

                                       9   advertised as Dietary Supplements. Summarizing its own warning letters, in an

                                      10   advisement to consumers, the FDA explained, “The FDA concludes that products

                                      11   containing aromatase inhibitors have a reasonable probability of resulting in permanent

                                      12   impairment of a body structure or function in at risk consumers. The FDA has notified
7150 East Camelback Road, Suite 285




                                           manufactures that these products do not meet the definition of a dietary ingredient and
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   therefore the product is in violation of provisions of the Food, Drug, and Cosmetic Act.”

                                      15         172.   The FDA has declared Arimistane a “new drug” as defined by 21 U.S.C. §

                                      16   321 (p), because “it is not generally recognized as safe and effective.” The introduction

                                      17   or delivery for introduction, or causing the introduction or delivery for introduction, of

                                      18   any new drug lacking an FDA-approved new drug application (NDA) is a violation of

                                      19   21 U.S.C. §§ 331(d) and 355(a). As such, Arimistane does not meet the definition of a

                                      20   dietary ingredient and can never be included in a Dietary Supplement under 21 U.S.C. §

                                      21   321(ff). Accordingly, any product labeled as a Dietary Supplement that includes the

                                      22   ingredient Arimistane on the label is “misbranded” under 21 U.S.C. § 343(a)(1) because:

                                      23   listing a drug (Arimistane) as an ingredient in the supplement facts panel of a Dietary

                                      24   Supplement constitutes “misbranding” “in that the labeling is false and misleading in

                                      25   any particular”; a drug (Arimistane) is not, and cannot be, a dietary ingredient, thus any

                                      26   Dietary Supplement label that lists Arimistane as a dietary ingredient is both false and

                                      27   misleading, therefore, any product that lists Arimistane on the label is misbranded.

                                      28   Likewise, any product labeled as a Dietary Supplement that contains the drug ingredient


                                                                                       49
                                                Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 50 of 68


                                       1   Arimistane is “adulterated” under 21 U.S.C. §§ 342(f)(1)(b) and 350b because

                                       2   Arimistane (even if it could be a dietary ingredient) is a New Dietary Ingredient (NDI)

                                       3   that (as a drug) has not, and cannot pass the long checklist of regulatory and safety

                                       4   requirements for a New Dietary Ingredient to become compliant and legal for use in a

                                       5   Dietary Supplement. Accordingly, misbranded and adulterated products, like those that

                                       6   include Arimistane, cannot be sold in interstate commerce under U.S.C. 21 § 331(a),

                                       7   which prohibits “the introduction or delivery for introduction into interstate commerce

                                       8   any food [or] drug … that is adulterated or misbranded.” Furthermore, because

                                       9   Arimistane is “adulterated” under 21 U.S.C § 350b, any product that contains

                                      10   Arimistane is, by law, unsafe and prohibited for sale under 21 U.S.C. § 331(v), which

                                      11   prohibits “the introduction or delivery for introduction into interstate commerce of a

                                      12   Dietary Supplement that is unsafe under section 350b of this title.” Finally, because
7150 East Camelback Road, Suite 285




                                           Arimistane is an unapproved new drug any product that includes Arimistane is also
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   prohibited for sale in interstate commerce under 21 U.S.C. §§ 335(a) and 21 U.S.C. §

                                      15   331(d).

                                      16           173.   On October 22, 2013, Proprietary Wellness submitted a New Dietary

                                      17   Ingredient Notification (NDIN) for Arimistane. The FDA responded to that NDIN on

                                      18   November 27, 2013, stating: “the agency has significant concerns …. [whether] androsta

                                      19   3,5-diene-7, 17-dione [Arimistane] will reasonably be expected to be safe.” As the FDA

                                      20   concluded, Arimistane is a not a dietary ingredient. 19

                                      21           174.   More recently, on May 18, 2018, the FDA sent a Warning Letter to

                                      22   Performance Nutrition Formulators, LLC, directed at the company’s sale of an

                                      23   Arimistane product. In that letter, the FDA stated: “The ‘Arimistane’ ingredient listed on

                                      24   your product label, Androsta-3,5-Diene-7,17-Dione, is an aromatase inhibitor and does

                                      25   not constitute a dietary ingredient under section 201(ff)(1) of the FD&C Act.” The FDA

                                      26   further explained, “[Arimistane] is a ‘prescription drug’ under section 503(b)(1)(A) of

                                      27   the FD&C Act [21 U.S.C. § 353(b)(1)(A)], in that because of its toxicity or other

                                      28   19
                                                   The November 27, 2012 letter from the FDA is attached as Exhibit G.


                                                                                         50
                                                Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 51 of 68


                                       1   potentiality for harmful effect, or the method of its use, or the collateral measures

                                       2   necessary to its use, it is not safe for use except under the supervision of a practitioner

                                       3   licensed by law to administer it.” 20

                                       4           175.   The FDA also indicated that Arimistane is not legal for use in Dietary

                                       5   Supplements when it sought forfeiture of products that included this ingredient. On

                                       6   March 19, 2018, the United States of America filed its Amended Verified Complaint for

                                       7   Forfeiture in the United States District Court for the Northern District of Georgia, Case

                                       8   No. 1:17-CV-4442, United States of America v. 1,810,490.34 Seized From Touchmark

                                       9   National Bank Account, et. al. (hereinafter “the Amended Forfeiture Complaint”).

                                      10           176.   In paragraph 90 of the Amended Forfeiture Complaint, the United States

                                      11   listed a set of products that it seized after the “FDA… determined that the following

                                      12   ingredients contained on the respective Supplement Facts Panel for each of the
7150 East Camelback Road, Suite 285




                                           [products] is a non-dietary ingredient, thereby rendering each of the [products] a
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   “misbranded food and/or drug.” A cut-and-paste from the Amended Complaint is below:

                                      15

                                      16

                                      17

                                      18

                                      19
                                                                                                          Arimistane
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27
                                           20
                                                  The FDA’s Warning letter Performance Nutrition Formulators, LLC is included in
                                      28   Exhibit G.


                                                                                       51
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 52 of 68


                                       1          177.   The Amended Forfeiture Complaint makes clear that Arimistane is a “non-

                                       2   dietary ingredient included on the label [of the products].”

                                       3          178.   And finally, as stated above, any product that includes the drug Arimistane

                                       4   cannot be sold as a “Dietary Supplement.” Any product labeled as a “Dietary

                                       5   Supplement” that includes Arimistane is:

                                       6                  misbranded under 21 U.S.C. § 343(a)(1);

                                       7                  adulterated under 21 U.S.C. § 342(f)(1)(b);

                                       8                  not legal for sale as a Dietary Supplement under 21 U.S.C. § 331(a)

                                       9                    (because it is “adulterated” and “misbranded”);

                                      10                  adulterated and unsafe under 21 U.S.C. § 350(b);

                                      11                  prohibited for sale under 21 U.S.C. § 331(v);

                                      12                  not legal for sale because it includes an unapproved new drug under 21
7150 East Camelback Road, Suite 285




                                                            U.S.C. § 355(a); and
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14                  not permitted for sale in interstate commerce under 21 U.S.C. § 331(d).

                                      15
                                                  179.   Any product that includes Arimistane cannot reasonably be expected to be
                                      16
                                           “safe.” Arimistane is not safe.
                                      17
                                                  180.   In addition, the labels and advertising for products that contain Arimistane
                                      18
                                           falsely represent to consumers that the statements made have not been evaluated by the
                                      19
                                           FDA. In truth, the FDA has evaluated Arimistane and determined that Arimistane is an
                                      20
                                           unapproved new drug and that products that contain Arimistane are not safe, and not
                                      21
                                           legal for sale as Dietary Supplements.
                                      22

                                      23          B.     NETNUTRI’S FALSE ADVERTISING OF ARIMISTANE

                                      24                 PRODUCTS

                                      25          181.   In direct violation of federal law, NetNutri marketed and sold products that

                                      26   contain Arimistane falsely labeled as Dietary Supplements. These products unfairly

                                      27   competed directly with Dietary Supplements sourced from ThermoLife. These products

                                      28   include the following:


                                                                                        52
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 53 of 68


                                       1             Product Manager                                   Product Name
                                                      Lecheek Nutrition                                     AD-3
                                       2
                                                           Redcon 1                                       Aftermath
                                       3                     EPG                                     Arimestage PCT 50
                                       4                     EPG                                       Arimezone 50
                                                        Olympus Labs                                   Arimicare Pro
                                       5
                                                   Hi-Tech Pharmaceuticals                                Arimiplex
                                       6
                                                   Hi-Tech Pharmaceuticals                               Arimistane
                                       7                 Repp Sports                                      Arimivar
                                       8                 VMI Sports                                      A-XR PCT
                                                         LG Sciences                                 Battle Hardener Kit
                                       9
                                                         LG Sciences                                 Cutting Andro Kit
                                      10                Ironmag Labs                                  E-Control Rx 2.0
                                      11                Olympus Labs                                      Eliminate
                                                       Blackstone Labs                                    Eradicate
                                      12
7150 East Camelback Road, Suite 285




                                                   Platinum Nutraceuticals                                 E-Slash
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                                         LG Sciences                                      Form-XT
           (480) 421-1001




                                      14               Innovative Labs                                    Helladrol
                                      15                 LG Sciences                                    M1D Andro
                                                        Primeval Labs                                     Mega Test
                                      16
                                                         Man Sports                                    Nolvadren XT
                                      17              Gaspari Nutrition                                 Novadex XT
                                      18           Hard Rock Supplements                                PCT Sustain
                                                   Platinum Nutraceuticals                                PCT-RX
                                      19
                                                      Lecheek Nutrition                                      P-X4
                                      20                 Repp Sports                                        R-PCT
                                      21                     EPG                                           Steel 75
                                                          Killer Labz                                 Terminator-Test
                                      22
                                                             EPG                                         Testoshred
                                      23                 LG Sciences                                     Trifecta Kit
                                      24           Double Dragon Pharma                                    TST 750
                                      25
                                                 182.     All of the products listed above include the drug ingredient Arimistane, yet
                                      26
                                           all of the products have been sold and falsely marketed on NetNutri’s website as Dietary
                                      27
                                           Supplements.
                                      28


                                                                                        53
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 54 of 68


                                       1          183.   NetNutri’s website includes numerous false and material claims about

                                       2   Arimistane and the products NetNutri sells that include Arimistane.

                                       3          184.   Despite knowing that Arimistane is a drug that is not legal for sale in a

                                       4   Dietary Supplement, NetNutri made the conscious decision to profit from its false

                                       5   marketing of Arimistane products as Dietary Supplements.

                                       6          185.   By marketing Arimistane (a drug) as an ingredient in “Dietary

                                       7   Supplements” on NetNutri.com, NetNutri has created a serious health risk to consumers.

                                       8   The labels and advertising for the Arimistane products falsely represent to consumers

                                       9   that the statements made have not been evaluated by the FDA, but, in fact, the FDA has

                                      10   determined that Arimistane is a drug, that Arimistane is not safe, and that Arimistane is

                                      11   illegal for sale in Dietary Supplements. Motivated by greed, NetNutri made the

                                      12   conscious decision to profit from its false marketing of the Arimistane products
7150 East Camelback Road, Suite 285




                                           identified above. To do so, NetNutri has made false and material representations to
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   consumers regarding Arimistane and intentionally misled consumers to believe that

                                      15   when the products sold by NetNutri include Arimistane, the ingredient Arimistane: (1)

                                      16   has not been evaluated by the FDA; (2) is legal for sale in a Dietary Supplement; (3) is

                                      17   safe; (4) is natural; and (5) is a Dietary Ingredient.

                                      18          186.   Accordingly, NetNutri intentionally mislabeled, misbranded, adulterated,

                                      19   unsafe, illegal, and falsely advertised products that contain the drug ingredient

                                      20   Arimistane should never have been in the marketplace, nor entitled to any sales. Any

                                      21   revenue earned from the sale of these misbranded, adulterated, unsafe, and illegal

                                      22   products is ill gotten gains and must be disgorged.

                                      23
                                           II.    1-DHEA
                                      24
                                                  A.     1-DHEA IS A DRUG.
                                      25
                                                  187.   Several products marketed and sold on NetNutri’s website included the
                                      26
                                           ingredient 3bhydroxy-androst-1-ene-17-one, commonly referred to as “1-DHEA.”
                                      27
                                                  188.   1-DHEA is a prohormone that converts to 1-testosterone (a substance
                                      28
                                           banned by the DEA in 2005) when ingested.

                                                                                          54
                                                Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 55 of 68


                                       1           189.   1-DHEA is not a dietary ingredient. On August 29, 2011, Proprietary

                                       2   Wellness submitted an NDIN for 1-DHEA. The FDA responded to that NDIN on

                                       3   November 30, 2011, finding 1-DHEA was not a “dietary ingredient” permitted to be

                                       4   used in a “Dietary Supplement” under 21 U.S.C. § 321(ff) because it was not: “(A) a

                                       5   vitamin; (B) a mineral; (C) an herb or other botanical; (D) an amino acid; (E) a dietary

                                       6   substance for use by man to supplement the diet by increasing the total dietary intake; or

                                       7   (F) a concentrate, metabolite, constituent, extract, or combination of any ingredient

                                       8   described in clause (A), (B), (C), (D), or (E).” The FDA further concluded that there was

                                       9   insufficient evidence that a product that included the ingredient 1-DHEA “will

                                      10   reasonably be expected to be safe.” 21

                                      11           190.   As such, 1-DHEA does not meet the definition of a dietary ingredient and

                                      12   can never be included in a Dietary Supplement under 21 U.S.C. § 321(ff). Accordingly,
7150 East Camelback Road, Suite 285




                                           any product labeled as a Dietary Supplement that includes the ingredient 1-DHEA on the
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   label is “misbranded” under 21 U.S.C. § 343(a)(1) because: listing a drug (1-DHEA) as

                                      15   an ingredient in the supplement facts panel of a Dietary Supplement constitutes

                                      16   “misbranding” “in that the labeling is false and misleading in any particular”; a drug (1-

                                      17   DHEA) is not, and cannot be, a dietary ingredient, thus any Dietary Supplement label

                                      18   that lists 1-DHEA as a dietary ingredient is both false and misleading, therefore, any

                                      19   product that lists 1-DHEA on the label is misbranded. Likewise, any product labeled as a

                                      20   Dietary Supplement that contains the drug ingredient 1-DHEA is “adulterated” under 21

                                      21   U.S.C. §§ 342(f)(1)(b) and 350b because 1-DHEA (even if it could be a dietary

                                      22   ingredient) is a New Dietary Ingredient (NDI) that (as a drug) has not, and cannot pass

                                      23   the long checklist of regulatory and safety requirements for a New Dietary Ingredient to

                                      24   become compliant, and legal for use in a Dietary Supplement. Accordingly, misbranded

                                      25   and adulterated products, like those that include 1-DHEA, cannot be sold in interstate

                                      26   commerce under U.S.C. 21 § 331(a), which prohibits “the introduction or delivery for

                                      27   introduction into interstate commerce any food [or] drug … that is adulterated or

                                      28   21
                                                   The FDA’s November 30, 2011 letter is attached as Exhibit H.


                                                                                         55
                                                Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 56 of 68


                                       1   misbranded.” Furthermore, because 1-DHEA is “adulterated” under 21 U.S.C § 350b,

                                       2   any product that contains 1-DHEA is, by law, unsafe and prohibited for sale under 21

                                       3   U.S.C. § 331(v), which prohibits “the introduction or delivery for introduction into

                                       4   interstate commerce of a Dietary Supplement that is unsafe under section 350b of this

                                       5   title.” Finally, because 1-DHEA is an unapproved new drug any product that includes 1-

                                       6   DHEA is also prohibited for sale in interstate commerce under 21 U.S.C. § 335(a) and

                                       7   21 U.S.C. § 331(d).

                                       8           191.   After the FDA declared that 1-DHEA was not a dietary ingredient,

                                       9   Proprietary Wellness, LLC violated the FDA’s directive and sold 1-DHEA products. In

                                      10   a September 27, 2016 Warning Letter to Proprietary Wellness, LLC, the FDA stated:

                                      11
                                                          3b-hydroxy-androst-1-ene-17-one [1-DHEA] and … are not
                                      12
7150 East Camelback Road, Suite 285




                                                          vitamins, minerals, herbs or other botanicals, or amino acids.
                                                          In addition, neither 3b-hydroxy-androst-1-ene-17-one … are
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                                          dietary substances for use by man to supplement the diet by
           (480) 421-1001




                                      14                  increasing the total dietary intake. Finally, 3b-
                                                          hydroxyandrost-1-ene-17-one and … are not concentrates,
                                      15
                                                          metabolites, constituents, extracts, or combination of
                                      16                  vitamins; minerals; herbs or other botanicals; amino acids; or
                                                          dietary substances for use by man to supplement the diet by
                                      17                  increasing the total dietary intake. Accordingly, 3b-
                                      18                  hydroxyandrost-1-ene-17-one and … are not a dietary
                                                          ingredients within the definition set forth in section 201(ff)(1)
                                      19                  of the Act. Declaring these ingredients in your product
                                                          labeling as dietary ingredients causes your products
                                      20
                                                          marketed as Dietary Supplements to be misbranded under
                                      21                  section 403(a)(1) of the Act [21 U.S.C. § 343(a)(1)] in that
                                                          the labeling is false or misleading in any particular.
                                      22
                                           (Emphasis added.) 22
                                      23
                                                   192.   The FDA also indicated that 1-DHEA was not a legal dietary ingredient in
                                      24
                                           the Amended Forfeiture Complaint. In paragraph 90, the FDA listed “3bhydroxy-
                                      25
                                           androst-1-en-17-one”, which is 1-DHEA, as not a dietary ingredient:
                                      26

                                      27

                                      28   22
                                                   The FDA Warning letter is included in Exhibit H.


                                                                                         56
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 57 of 68


                                       1
                                                 193.   As the Amended Forfeiture Complaint makes clear, any product that
                                       2
                                           contains 1-DHEA is a “misbranded food and/or drug.”
                                       3
                                                 194.   And finally, as stated above, any product that includes 1-DHEA cannot be
                                       4
                                           sold as a “Dietary Supplement.” Any product labeled as a “Dietary Supplement” that
                                       5
                                           includes 1-DHEA is:
                                       6
                                                         misbranded under 21 U.S.C. § 343(a)(1);
                                       7
                                                         adulterated under 21 U.S.C. § 342(f)(1)(b);
                                       8
                                                         not legal for sale as a Dietary Supplement under 21 U.S.C. § 331(a)
                                       9
                                                           (because it is “adulterated” and “misbranded”);
                                      10
                                                         unsafe and adulterated under 21 U.S.C. § 350(b);
                                      11
                                                         prohibited for sale under 21 U.S.C. § 331 (v); and
                                      12
7150 East Camelback Road, Suite 285




                                                         not legal for sale because it includes an unapproved new drug under 21
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                                          U.S.C. § 355(a); and
           (480) 421-1001




                                      14                 not permitted for sale in interstate commerce under 21 U.S.C. § 331(d).
                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21                                                                     1-DHEA
                                      22

                                      23

                                      24

                                      25

                                      26

                                      27
                                                 195.   Any product that includes 1-DHEA cannot reasonably be expected to be
                                      28
                                           “safe.” 1-DHEA is not safe.

                                                                                     57
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 58 of 68


                                       1         196.     In addition, the labels and advertising for products that contain 1-DHEA

                                       2   falsely represent to consumers that the statements made on the label have not been

                                       3   evaluated by the FDA. In truth, the FDA has evaluated 1-DHEA and determined that 1-

                                       4   DHEA is a new drug and that products that contain 1-DHEA are not safe, and not legal

                                       5   for sale as Dietary Supplements.

                                       6             B. NETNUTRI’S FALSE ADVERTISING OF 1-DHEA PRODUCTS

                                       7         197.     In direct violation of federal law, NetNutri marketed and sold products that

                                       8   contain 1-DHEA falsely labeled as Dietary Supplements. These products unfairly

                                       9   competed directly with Dietary Supplements sourced from ThermoLife. These products

                                      10   include the following:

                                      11
                                                     Product Manager                                  Product Name
                                      12
7150 East Camelback Road, Suite 285




                                                   Hi-Tech Pharmaceuticals                                 1-AD
                                                         LG Sciences                                      1-Andro
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                                      Advanced Muscle                                     1-Andro
           (480) 421-1001




                                      14
                                                        Ironmag Labs                                   1-Andro RX
                                      15           Hi-Tech Pharmaceuticals                            1-Testosterone
                                      16           Hi-Tech Pharmaceuticals                                Anavar
                                      17                Primeval Labs                                  Andro Quad
                                                        APS Nutrition                                 Androbolic 250
                                      18
                                                            EPG                                        Androzome 1
                                      19               Blackstone Labs                                   Chosen 1
                                      20                 LG Sciences                                 Cutting Andro Kit
                                                      Gaspari Nutrition                                   Halodrol
                                      21
                                                            ALRI                                        Metanabol
                                      22               Innovative Labs                                Monster Plexx
                                      23           Hi-Tech Pharmaceuticals                               Superdrol
                                      24
                                                 198.     All of the products listed above include the drug ingredient 1-DHEA, yet
                                      25
                                           all of the products have been sold and falsely marketed on NetNutri’s website as Dietary
                                      26
                                           Supplements.
                                      27
                                                 199.     NetNutri’s website includes numerous false and material claims about 1-
                                      28
                                           DHEA and the products NetNutri sells that include 1-DHEA.

                                                                                        58
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 59 of 68


                                       1          200.   Despite knowing that 1-DHEA is not legal for sale in a Dietary

                                       2   Supplement, NetNutri made the conscious decision to profit from its false marketing of

                                       3   1-DHEA products as Dietary Supplements.

                                       4          201.   By marketing 1-DHEA (a drug) as an ingredient in “Dietary Supplements”

                                       5   on NetNutri.com, NetNutri has created a serious health risk to consumers. The labels

                                       6   and advertising for the 1-DHEA products falsely represent to consumers that the

                                       7   statements made have not been evaluated by the FDA, but, in fact, the FDA has

                                       8   determined that: 1-DHEA is not a dietary ingredient; products labeled as Dietary

                                       9   Supplements that contain 1-DHEA are illegal; products labeled as Dietary Supplements

                                      10   that include 1-DHEA are not safe; and 1-DHEA is an unapproved new drug that is

                                      11   illegal for sale in Dietary Supplements. Motivated by greed, NetNutri made the

                                      12   conscious decision to profit from its false marketing of the 1-DHEA products identified
7150 East Camelback Road, Suite 285




                                           above. To do so, NetNutri has made false and material representations to consumers
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   regarding 1-DHEA and intentionally misled consumers to believe that when the products

                                      15   NetNutri sells include 1-DHEA, the ingredient 1-DHEA: (1) has not been evaluated by

                                      16   the FDA; (2) is legal for sale in a Dietary Supplement; (3) is safe; (4) is natural; and (5)

                                      17   is a Dietary Ingredient.

                                      18          202.   Accordingly, NetNutri’s intentionally mislabeled, misbranded, adulterated,

                                      19   unsafe, illegal, and falsely advertised products that contain the drug ingredient 1-DHEA

                                      20   should never have been in the marketplace, nor entitled to any sales. Any revenue earned

                                      21   from the sale of these misbranded, adulterated, unsafe, and illegal products is ill-gotten

                                      22   gains and must be disgorged.

                                      23   III.   4-DHEA

                                      24          A.     4-DHEA IS A DRUG.

                                      25          203.   Several products sold on NetNutri’s website include the ingredient 4-

                                      26   Androstene-3b-ol, 17-one, which is commonly referred to as “4-DHEA.”

                                      27          204.   4-DHEA is a prohormone that converts to 4-androstenediol (a substance

                                      28   banned by the DEA in 2005) and then to testosterone when ingested.


                                                                                        59
                                                Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 60 of 68


                                       1           205.      4-DHEA is not a dietary ingredient. On January 30, 2012, Proprietary

                                       2   Wellness submitted an NDIN for 4-DHEA. The FDA responded to that NDIN on March

                                       3   9, 2012, finding 4-DHEA was not a “dietary ingredient” permitted to be used in a

                                       4   “Dietary Supplement” under 21 U.S.C. § 321(ff) because it was not: “(A) a vitamin; (B)

                                       5   a mineral; (C) an herb or other botanical; (D) an amino acid; (E) a dietary substance for

                                       6   use by man to supplement the diet by increasing the total dietary intake; or (F) a

                                       7   concentrate, metabolite, constituent, extract, or combination of any ingredient described

                                       8   in clause (A), (B), (C), (D), or (E).” The FDA further concluded that there was

                                       9   insufficient evidence that a product that included 4-DHEA “will reasonably be expected

                                      10   to be safe.” 23

                                      11           206.      As such, 4-DHEA does not meet the definition of a dietary ingredient and

                                      12   can never be included in a Dietary Supplement under 21 U.S.C. § 321(ff). Accordingly,
7150 East Camelback Road, Suite 285




                                           any product labeled as a Dietary Supplement that includes the ingredient 4-DHEA on the
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   label is “misbranded” under 21 U.S.C. § 343(a)(1) because: listing a drug (4-DHEA) as

                                      15   an ingredient in the supplement facts panel of a Dietary Supplement constitutes

                                      16   “misbranding” “in that the labeling is false and misleading in any particular”; a drug (4-

                                      17   DHEA) is not, and cannot be, a dietary ingredient, thus any Dietary Supplement label

                                      18   that lists 4-DHEA as a dietary ingredient is both false and misleading, therefore, any

                                      19   product that lists 4-DHEA on the label is misbranded. Likewise, any product labeled as a

                                      20   Dietary Supplement that contains the drug ingredient 4-DHEA is “adulterated” under 21

                                      21   U.S.C. §§ 342(f)(1)(b) and 350b because 4-DHEA (even if it could be a dietary

                                      22   ingredient) is a New Dietary Ingredient (NDI) that (as a drug) has not, and cannot pass

                                      23   the long checklist of regulatory and safety requirements for a New Dietary Ingredient to

                                      24   become compliant, and legal for use in a Dietary Supplement. Accordingly, misbranded

                                      25   and adulterated products, like those that include 4-DHEA, cannot be sold in interstate

                                      26   commerce under U.S.C. 21 § 331(a) which prohibits “the introduction or delivery for

                                      27   introduction into interstate commerce any food [or] drug … that is adulterated or

                                      28   23
                                                   The FDA’s March 8, 2012 letter is attached as Exhibit I.


                                                                                          60
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 61 of 68


                                       1   misbranded.” Furthermore, because 4-DHEA is “adulterated” under 21 U.S.C § 350b,

                                       2   any product that contains 4-DHEA is, by law, unsafe and prohibited for sale under 21

                                       3   U.S.C. § 331(v) which prohibits “the introduction or delivery for introduction into

                                       4   interstate commerce of a Dietary Supplement that is unsafe under section 350b of this

                                       5   title.” Finally, because 4-DHEA is an unapproved new drug any product that includes 4-

                                       6   DHEA is also prohibited for sale in interstate commerce under 21 U.S.C. § 335(a) and

                                       7   21 U.S.C. § 331(d).

                                       8         207.   The FDA also indicated that 4-DHEA was not a legal dietary ingredient in

                                       9   the Amended Forfeiture Complaint. In paragraph 90, the FDA listed “Androstene-3b-ol,

                                      10   17-one”, which is 4-DHEA, as not a dietary ingredient:

                                      11

                                      12
7150 East Camelback Road, Suite 285
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14

                                      15

                                      16                                                                        4-DHEA
                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26         208.   As the Amended Forfeiture Complaint explained, products that contain 4-

                                      27   DHEA are “misbranded food[s] and/or drug[s].”

                                      28


                                                                                     61
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 62 of 68


                                       1         209.   And finally, as stated above, any product that includes 4-DHEA cannot be

                                       2   sold as a “Dietary Supplement.” Any product labeled as a “Dietary Supplement” that

                                       3   includes 4-DHEA is:

                                       4                 misbranded under 21 U.S.C. § 343(a)(1);

                                       5                 adulterated under 21 U.S.C. § 342(f)(1)(b);

                                       6                 not legal for sale as a Dietary Supplement under 21 U.S.C. § 331(a)

                                       7                    (because it is “adulterated” and “misbranded”);

                                       8                 unsafe and adulterated under 21 U.S.C. § 350(b);

                                       9                 prohibited for sale under 21 U.S.C. § 331(v);

                                      10                 not legal for sale because it includes an unapproved new drug under 21

                                      11                    U.S.C. § 355(a); and

                                      12                 not permitted for sale in interstate commerce under 21 U.S.C. § 331(d).
7150 East Camelback Road, Suite 285
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                                 210.   Any product that includes 4-DHEA cannot reasonably be expected to be
           (480) 421-1001




                                      14
                                           “safe.” 4-DHEA is not safe.
                                      15
                                                 211.   In addition, the labels and advertising for products that contain 4-DHEA
                                      16
                                           falsely represent to consumers that the statements made on the label have not been
                                      17
                                           evaluated by the FDA. In truth, the FDA has evaluated 4-DHEA and determined that 4-
                                      18
                                           DHEA is an unapproved new drug and that products that contain 4-DHEA are not safe,
                                      19
                                           and not legal for sale as Dietary Supplements.
                                      20
                                                     B. NETNUTRI’S FALSE ADVERTISING OF 4-DHEA PRODUCTS
                                      21
                                                 212.   In direct violation of federal law, NetNutri marketed and sold products that
                                      22
                                           contain 4-DHEA falsely labeled as Dietary Supplements. These products unfairly
                                      23
                                           competed directly with Dietary Supplements sourced from ThermoLife.
                                      24
                                                 213.   These products include the following:
                                      25

                                      26              Product Manager                                Product Name
                                                      Advanced Muscle                                    4-AD
                                      27
                                                         LG Sciences                                    4-Andro
                                      28                Ironmag Labs                                  4-Andro RX


                                                                                      62
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 63 of 68


                                       1             Product Manager                                 Product Name
                                                   Hi-Tech Pharmaceuticals                              Anavar
                                       2
                                                        Primeval Labs                                 Andro Quad
                                       3                APS Nutrition                                Androbolic 250
                                       4           Hi-Tech Pharmaceuticals                             Androdiol
                                                      Foundation Nutra                                Androgro-17
                                       5
                                                            EPG                                     Androzome EPI 4
                                       6
                                                      Gaspari Nutrition                                 Halodrol
                                       7               Innovative Labs                                 Helladrol
                                       8                    ALRI                                       Metanabol
                                                       Innovative Labs                               Monster Plexx
                                       9
                                                        Olympus Labs                                    Sup3r-4
                                      10           Hi-Tech Pharmaceuticals                             Superdrol
                                      11
                                                 214.     All of the products listed above include the drug ingredient 4-DHEA, yet
                                      12
7150 East Camelback Road, Suite 285




                                           all of products they have been sold and falsely marketed on NetNutri’s website as
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC




                                           Dietary Supplements.
           (480) 421-1001




                                      14
                                                 215.     NetNutri’s website includes numerous false and material claims about 4-
                                      15
                                           DHEA and the products NetNutri sells that include 4-DHEA.
                                      16
                                                 216.     Despite knowing that the ingredient 4-DHEA is a drug that is not legal for
                                      17
                                           sale in a Dietary Supplement, NetNutri made the conscious decision to profit from its
                                      18
                                           false marketing of products that contain the drug ingredient 4-DHEA in Dietary
                                      19
                                           Supplements.
                                      20
                                                 217.     By marketing 4-DHEA (a drug) as an ingredient in “Dietary Supplements”
                                      21
                                           on NetNutri.com, NetNutri has created a serious health risk to consumers. The labels
                                      22
                                           and advertising for the 4-DHEA products falsely represent to consumers that the
                                      23
                                           statements made have not been evaluated by the FDA, but, in fact, the FDA has
                                      24
                                           determined that: 4-DHEA is not a dietary ingredient; products labeled as Dietary
                                      25
                                           Supplements that contain 4-DHEA are illegal; products labeled as Dietary Supplements
                                      26
                                           that include 4-DHEA are not safe; and 4-DHEA is an unapproved new drug that is
                                      27
                                           illegal for sale in Dietary Supplements. Motivated by greed, NetNutri made the
                                      28
                                           conscious decision to profit from its false marketing of the 4-DHEA products identified

                                                                                       63
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 64 of 68


                                       1   above. To do so, NetNutri has made false and material representations to consumers

                                       2   regarding 4-DHEA and intentionally misled consumers to believe that when the products

                                       3   NetNutri sells include 4-DHEA, the ingredient 4-DHEA: (1) has not been evaluated by

                                       4   the FDA; (2) is legal for sale in a Dietary Supplement; (3) is safe; (4) is natural; and (5)

                                       5   is a Dietary Ingredient.

                                       6          218.   Accordingly, NetNutri’s intentionally mislabeled, misbranded, adulterated,

                                       7   unsafe, illegal, and falsely advertised products that contain the drug ingredient 4-DHEA

                                       8   should never have been in the marketplace, nor entitled to any sales. Any revenue earned

                                       9   from the sale of these misbranded, adulterated, unsafe, and illegal products is ill-gotten

                                      10   gains and must be disgorged.

                                      11                                  FIRST CLAIM FOR RELIEF

                                      12                                      (Lanham Act § 43(a))
7150 East Camelback Road, Suite 285




                                                  219.   Plaintiff realleges and incorporates herein by reference each and every
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   allegation of this Complaint as if fully set forth herein.

                                      15          220.   NetNutri uses, offers for sale, and sells the products at issue in interstate

                                      16   and foreign commerce and has caused the false statements alleged herein to enter

                                      17   interstate and foreign commerce.

                                      18          221.   In connection with any goods or services, NetNutri has used one or more

                                      19   words, terms, names, symbols, or devices, alone or in combination thereof, as well as

                                      20   any false designations of origin, false or misleading descriptions of fact, or false or

                                      21   misleading representations of fact in commercial advertising or promotion, and it

                                      22   misrepresents the nature, characteristics, qualities, or geographic origin of its or

                                      23   another person’s goods, services, or commercial activities.

                                      24          222.   As alleged above, NetNutri has made false statements of fact in

                                      25   commercial advertisements about the products sold on its website, including the false

                                      26   statements identified above.

                                      27          223.   NetNutri’s deception is material and made in bad faith for the purpose of

                                      28   influencing and deceiving the market, the public, consumers, potential customers and


                                                                                         64
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 65 of 68


                                       1   competitors. The deception is likely to influence the purchasing decisions of the public

                                       2   for whom it was intended and others.

                                       3          224.   ThermoLife has suffered a commercial injury to its reputation or sales,

                                       4   which was directly and proximately caused by NetNutri’s false statements and other acts

                                       5   as alleged above.

                                       6          225.   ThermoLife’s injury is competitive, i.e., harmful to the ThermoLife’s

                                       7   ability to compete in the Dietary Supplement market.

                                       8          226.   By reason of NetNutri's statements and conduct, it has willfully violated §

                                       9   43(a) of the Lanham Act, 15 U.S.C. § 1125(a), and ThermoLife has suffered, and will

                                      10   continue to suffer damage to its business, reputation and good will and has lost sales and

                                      11   profits that ThermoLife would otherwise have made.

                                      12          227.   ThermoLife’s Lanham Act claim does not seek to enforce the provisions
7150 East Camelback Road, Suite 285




                                           of DSHEA through private action. Neither DSHEA nor the Federal Food, Drug and
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   Cosmetics Act preclude a claim under § 43(a) of the Lanham Act. Further, the FDA has

                                      15   already addressed the legality of the ingredients included in the products at issue in here;

                                      16   the FDA declared that the products identified above are improperly marketed as Dietary

                                      17   Supplements and that those products include materials that are classified as drugs. To

                                      18   the extent any claim ThermoLife has asserted mentions the DSHEA, it is in relation to

                                      19   NetNutri’s violations of DSHEA that have been affirmed by the FDA. ThermoLife seeks

                                      20   to hold NetNutri liable for misleading consumers about the products it sells by informing

                                      21   consumers that the FDA had not evaluated the statements made about the ingredients in

                                      22   the products identified above; when, in fact, the FDA has determined that the ingredients

                                      23   in the products listed are drugs, illegal for use in Dietary Supplements. NetNutri makes

                                      24   affirmative false statements related to these products by labeling them as Dietary

                                      25   Supplements and implying that they are “legal”, “natural”, and “safe.”

                                      26          228.   ThermoLife has been irreparably harmed by NetNutri's acts in violation of

                                      27   the Lanham Act and it has suffered damages in an amount to be determined at trial.

                                      28


                                                                                        65
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 66 of 68


                                       1   Further, NetNutri’s conduct as alleged is in bad faith, willful and exceptional, such that

                                       2   ThermoLife is entitled to an award of treble damages and its attorneys’ fees.

                                       3                               SECOND CLAIM FOR RELIEF

                                       4                              (Common Law Unfair Competition)

                                       5          229.   Plaintiff realleges and incorporates herein by reference each and every

                                       6   allegation of this Complaint as if fully set forth herein.

                                       7          230.   As alleged above, NetNutri has made false statements of material fact in

                                       8   commercial advertisements about the products sold on its website, including but not

                                       9   limited to the false statements identified above.

                                      10          231.   Common law unfair competition prevents business conduct that is contrary

                                      11   to honest practice in commercial matters, including deception.

                                      12          232.   ThermoLife has been injured as a result of NetNutri’s false statements.
7150 East Camelback Road, Suite 285




                                                  233.   ThermoLife      has   suffered    a   commercial   injury   based   upon   a
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14   misrepresentation by NetNutri.

                                      15          234.   ThermoLife’s injury is competitive, i.e., harmful to the ThermoLife’s

                                      16   ability to compete in the Dietary Supplement market.

                                      17          235.   As alleged above, ThermoLife’s unfair competition claim does not seek to

                                      18   enforce the Federal Food Drug and Cosmetics Act and DSHEA through private action

                                      19   relating to the misbranding of food through false or misleading labeling.

                                      20          236.   ThermoLife has been irreparably harmed by NetNutri's acts of unfair

                                      21   competition and it has suffered damages in an amount to be determined at trial.

                                      22                                 THIRD CLAIM FOR RELIEF

                                      23                                        (Civil Conspiracy)

                                      24          237.   Plaintiff realleges and incorporates herein by reference each and every

                                      25   allegation of this Complaint as if fully set forth herein.

                                      26          238.   At all relevant times, NetNutri has acted in concert, agreed, combined and

                                      27   conspired for an unlawful purpose or for a lawful purpose by unlawful means, i.e., to

                                      28


                                                                                          66
                                             Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 67 of 68


                                       1   engage in false advertising and deceptive practices, with the makers and distributors of

                                       2   the products alleged above.

                                       3          239.   An overt act by one member of the conspiracy is chargeable to all

                                       4   members.

                                       5          240.   The agreement and overt acts were done intentionally and with malice.

                                       6          241.   As a direct and proximate result of the civil conspiracy, ThermoLife has

                                       7   been injured in an amount to be proven at trial in excess of $75,000, exclusive of interest

                                       8   and costs.

                                       9                                   JURY TRIAL DEMAND

                                      10          1.     Plaintiff requests a trial by jury on all aspects of the Complaint.

                                      11                                   PRAYER FOR RELIEF

                                      12          WHEREFORE, ThermoLife demands judgment against defendants NetNutri as
7150 East Camelback Road, Suite 285




                                           follows:
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14          A.     For an award disgorging any and all monies earned by NetNutri in

                                      15                 connection with the sale of the products identified above;

                                      16          B.     For an award of compensatory and/or restitutionary damages in favor of

                                      17                 ThermoLife in an amount to be proven at trial;

                                      18          C.     For an award of treble damages under 15 U.S.C. §§ 1117, 1125(a);

                                      19          D.     For an award of ThermoLife’s attorneys’ fees and costs under 15 U.S.C. §

                                      20                 1117, A.R.S. § 13-2314.04, and any applicable law;

                                      21          E.     For an award of ThermoLife’s damages, treble damages, and attorneys’

                                      22                 fees under 18 U.S.C. § 1961 et seq.

                                      23          F.     For prejudgment interest on any liquidated sum determined to be due

                                      24                 Plaintiff;

                                      25          G.     For post-judgment interest on any judgment;

                                      26          H.     For punitive damages in an amount sufficient to deter NetNutri from future

                                      27                 wrongful and outrageous conduct;

                                      28


                                                                                        67
                                           Case 2:18-cv-04248-JJT Document 1 Filed 11/28/18 Page 68 of 68


                                       1      I.    An Order permanently enjoining, NetNutri and all those persons in active

                                       2            concert or participation with them, from making false statements on the

                                       3            internet about their products and an order requiring NetNutri and those

                                       4            acting in concert or participation with them to remove the false statements

                                       5            from the internet regarding NetNutri’s products;

                                       6      J.    For such other and further relief as the Court deems just and proper.

                                       7      DATED this 28th day of November, 2018.
                                       8
                                                                        KERCSMAR & FELTUS PLLC
                                       9

                                      10
                                                                  By:     s/Greg Collins
                                      11                                Gregory B. Collins
                                                                        Zachary R. Fort
                                      12
7150 East Camelback Road, Suite 285




                                                                        7150 E. Camelback Road, Suite 285
                                                                        Scottsdale, Arizona 85251
     Scottsdale, Arizona 85251




                                      13
     Kercsmar & Feltus PLLC


           (480) 421-1001




                                      14                                STOEL RIVES LLP
                                                                         Wendy Olson
                                      15
                                                                         101 S. Capitol Blvd., Suite 1900
                                      16                                 Boise, ID 83702-5958
                                      17

                                      18                                Attorneys for Plaintiff ThermoLife International, LLC

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28


                                                                                    68
